Exhibit 10.9

 

OPTION AGREEMENT

by and among

BEHRINGER HARVARD ALEXAN VOSS, LLC

and

GC 129 VOSS JM LLC

September 22, 2006

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

ARTICLE I. PURCHASE OF THE VOSS MEMBERSHIP INTEREST

 

2

1.1

 

Exercise of Purchase Option or Put Option

 

2

1.2

 

Purchase Price

 

3

1.3

 

Closing Prorations and Purchase Price Adjustments

 

3

1.4

 

Conditions to the Closing

 

4

1.5

 

Closing Deliveries of Seller

 

5

1.6

 

Closing Deliveries of Purchaser

 

7

1.7

 

Actions of the Parties Pending Closing

 

7

1.8

 

Termination Prior to Closing

 

10

1.9

 

Casualty

 

11

 

 

 

 

 

ARTICLE II. REPRESENTATIONS AND WARRANTIES OF SELLER

 

12

2.1

 

Existence; Good Standing

 

12

2.2

 

Title to Membership Interest

 

12

2.3

 

Power and Authority

 

13

2.4

 

No Violation

 

13

2.5

 

Capitalization

 

13

2.6

 

Consents

 

14

2.7

 

Subsidiaries

 

14

2.8

 

Legal Proceedings

 

14

2.9

 

Brokers and Finders Fees

 

14

2.10

 

Tax Representations

 

14

2.11

 

Liabilities and Obligations

 

16

2.12

 

Licenses and Permits

 

16

2.13

 

Property

 

16

2.14

 

Employees; Benefit Plans

 

17

2.15

 

Conduct of Business

 

17

2.16

 

Books and Records

 

18

2.17

 

Compliance with Laws

 

18

2.18

 

Environmental Matters

 

19

2.19

 

No Bankruptcy

 

19

2.20

 

Bank Accounts

 

20

2.21

 

Terrorism

 

20

2.22

 

Brokers and Finders Fees

 

20

2.23

 

Full Disclosure

 

20

 

 

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

21

3.1

 

Existence

 

21

3.2

 

Power and Authority

 

21

3.3

 

No Violation

 

22

3.4

 

Brokers and Finders Fees

 

22

3.5

 

Investment Representations

 

22

3.6

 

Consents

 

22

 

ii


--------------------------------------------------------------------------------




 

3.7

 

Terrorism

 

22

 

 

 

 

 

ARTICLE IV. POST-CLOSING AGREEMENTS

 

23

4.1

 

Further Action

 

23

4.2

 

Receipt of Payments and Correspondence

 

23

4.3

 

Inspection of Records

 

23

4.4

 

Transfer Taxes

 

23

4.5

 

Tax Covenants

 

23

4.8

 

Audit

 

25

 

 

 

 

 

ARTICLE V. REMEDIES

 

26

5.1

 

Purchaser’s Remedies

 

26

5.2

 

Seller’s Remedies

 

27

5.3

 

Indemnity Limits

 

27

5.4

 

Arbitration

 

28

 

 

 

 

 

ARTICLE VI. GENERAL

 

28

6.1

 

Entirety and Modification

 

28

6.2

 

Assignment; Successors and Assigns

 

28

6.3

 

Expenses

 

29

6.4

 

Notices

 

29

6.5

 

Severability; Reformation

 

30

6.6

 

No Waiver

 

30

6.7

 

Headings

 

30

6.8

 

Counterparts; Facsimiles

 

30

6.9

 

Governing Law

 

30

6.10

 

Deceptive Trade Practices

 

30

 

iii


--------------------------------------------------------------------------------




Exhibits

Exhibit A

–

Defined Terms

Exhibit B

–

Land

Exhibit C

–

Plans

Exhibit D

–

Permitted Exceptions

Exhibit E

–

Project Budget

Exhibit F

–

List of Service and Maintenance Contracts

Exhibit G

–

Form of Limited Guaranty

 

iv


--------------------------------------------------------------------------------


OPTION AGREEMENT

This OPTION AGREEMENT (this “Agreement”) is entered into as of September 22,
2006, by and among (i) BEHRINGER HARVARD ALEXAN VOSS, LLC, a Delaware limited
liability company (“Purchaser”), and (ii) GC 129 VOSS JM LLC, a Delaware limited
liability company (“129Voss” or the “Seller”).

RECITALS:

WHEREAS, GC 128Voss SM LLC, a Delaware limited liability company (“128Voss”),
owns, directly, 100% of the membership interest (the “127 Membership Interest”)
of GC 127 Voss Holdings LLC, a Delaware limited liability company (the “Project
Owner”), which 127 Membership Interest constitutes all of the issued and
outstanding equity interests in the Project Owner; and

WHEREAS, 129Voss owns, directly, 100% of the membership interest (the “128
Membership Interest”) of 128Voss, which 128 Membership Interest constitutes all
of the issued and outstanding equity interests in 128Voss (the 127 Membership
Interest and the 128 Membership Interest are sometimes collectively referenced
as the “Voss Membership Interest”); and

WHEREAS, Purchaser has made a loan to 128Voss in the amount of Six Million Eight
Hundred Fifty Thousand and NO/100 Dollars ($6,850,000.00) secured, in part, by
the 127 Membership Interest (“Senior Mezzanine Loan”); and

WHEREAS, Purchaser has made a loan to 129Voss in the amount of Six Million One
Hundred Fifty-Three Thousand Six Hundred Eighty-Nine and No/100 Dollars
($6,153,689) secured, in part, by 100% of the 128 Membership Interest (“Junior
Mezzanine Loan”); and

WHEREAS, the Project Owner owns the Initial Tract; and

WHEREAS, the Project Owner has entered into the Hart Contract whereby the
Project Owner has, subject to the terms thereof, the contractual right to
acquire the Hart Tract; and

WHEREAS, prior to the Closing Date, the Project Owner will construct and own the
Project to be located on the Land; and

WHEREAS, in connection with the construction of the Project, Project Owner has
entered into a Construction Loan Agreement with Bank of America, N.A. (the
“Senior Lender”), providing for a loan in the amount of Thirty Nine Million Six
Hundred Eleven Thousand Sixty-Six and No/100 Dollars ($39,611,066) secured, in
part, by a first lien deed of trust on the Project ( such loan and the documents
evidencing and securing such loan being collectively referenced as the
“Construction Loan”); and

WHEREAS, Seller wishes to grant to Purchaser the option to purchase the Voss
Membership Interest from Seller (the “Purchase Option”) and Purchaser wishes to
grant to Seller the option to sell the Voss Membership Interest to Purchaser
(the “Put Option”) upon the terms and conditions, and for the consideration,
hereinafter set forth; and

1


--------------------------------------------------------------------------------




WHEREAS, on or about the date of this Agreement, the Limited Guarantors have
delivered the Limited Guaranty; and

WHEREAS, the capitalized terms used in these Recitals and the other Sections in
this Agreement are defined in Exhibit A.

NOW, THEREFORE, in consideration of the foregoing and Purchaser’s extension of
the Mezzanine Loans, the parties hereto agree as follows:


ARTICLE I.
PURCHASE OF THE VOSS MEMBERSHIP INTEREST


1.1                               EXERCISE OF PURCHASE OPTION OR PUT OPTION.


(A)                                  COMPLETION NOTICE.  PROMPTLY FOLLOWING THE
COMPLETION DATE, SELLER SHALL DELIVER TO PURCHASER A WRITTEN NOTICE (THE
“COMPLETION NOTICE”) CERTIFYING (1) THE COMPLETION DATE HAS OCCURRED; AND (2)
THE AMOUNT OF THE PROJECT COSTS AS OF THE COMPLETION DATE.


(B)                                 PROJECT COST.  FROM THE TIME OF DELIVERY OF
THE COMPLETION NOTICE UNTIL THE CLOSING, SELLER SHALL MAKE AVAILABLE (AND CAUSE
THE PROJECT OWNER TO MAKE AVAILABLE) TO PURCHASER AND ITS EMPLOYEES, AGENTS AND
CONTRACT PARTIES (COLLECTIVELY, “REPRESENTATIVES”) DURING NORMAL BUSINESS HOURS,
THE INVOICES, DRAW REQUESTS, BOOKS, RECORDS AND OTHER INFORMATION RELATING TO
THE PROJECT, 128VOSS OR THE PROJECT OWNER IN ORDER THAT PURCHASER AND ITS
REPRESENTATIVES MAY AUDIT SELLER’S CALCULATION OF PROJECT COST.


(C)                                  EXERCISE OF PURCHASE OPTION.  PURCHASER AT
ITS SOLE OPTION, MAY ELECT TO EXERCISE THE PURCHASE OPTION AND TO PURCHASE THE
VOSS MEMBERSHIP INTEREST PURSUANT TO THE TERMS OF THIS AGREEMENT BY DELIVERING A
WRITTEN NOTICE (THE “PURCHASE NOTICE”) TO SELLER WITHIN 90 CALENDAR DAYS AFTER
THE DATE OF DELIVERY OF THE COMPLETION NOTICE.  THE PURCHASE OPTION WILL EXPIRE
IF THE PURCHASE NOTICE IS NOT TIMELY DELIVERED OR IF A WAIVER NOTICE IS
DELIVERED.  IF THE PURCHASER TIMELY DELIVERS THE PURCHASE NOTICE, THEN THE
CLOSING OF THE SALE OF THE VOSS MEMBERSHIP INTEREST (THE “CLOSING”) SHALL TAKE
PLACE WITHIN 60 CALENDAR DAYS AFTER DELIVERY OF THE PURCHASE NOTICE.  PURCHASER
AT ITS SOLE OPTION, MAY ELECT TO DELIVER A WRITTEN NOTICE (THE “WAIVER NOTICE”)
TO SELLER PRIOR TO THE DATE WHICH IS 90 CALENDAR DAYS FOLLOWING DELIVERY OF THE
COMPLETION NOTICE INDICATING THAT PURCHASER WAIVES ITS RIGHT TO EXERCISE THE
PURCHASE OPTION.


(D)                                 EXERCISE OF PUT OPTION.  IF PURCHASER DOES
NOT TIMELY EXERCISE THE PURCHASE OPTION AS PROVIDED ABOVE, THEN SELLER AT ITS
SOLE OPTION, MAY ELECT TO EXERCISE THE PUT OPTION AND TO CAUSE PURCHASER TO
PURCHASE THE VOSS MEMBERSHIP INTEREST PURSUANT TO THE TERMS OF THIS AGREEMENT BY
DELIVERING A WRITTEN NOTICE (THE “PUT NOTICE”) TO PURCHASER WITHIN 120 CALENDAR
DAYS AFTER THE EARLIER OF THE DATE OF DELIVERY OF THE WAIVER NOTICE OR THE
EXPIRATION OF THE PURCHASE OPTION.  IF THE SELLER EXERCISES THE PUT OPTION, THEN
THE CLOSING SHALL TAKE PLACE WITHIN 60 CALENDAR DAYS AFTER DELIVERY OF THE PUT
NOTICE.  THE PUT OPTION WILL EXPIRE IF THE PUT NOTICE IS NOT TIMELY DELIVERED TO
PURCHASER.


(E)                                  BUSINESS DAY.  NOTWITHSTANDING THE
FOREGOING SECTIONS 1.1(C) AND 1.1(D), IF THE CLOSING DATE WOULD OCCUR ON A DAY
WHICH IS NOT A BUSINESS DAY, THEN THE CLOSING DATE SHALL BE DELAYED UNTIL THE
SECOND BUSINESS DAY THEREAFTER.

2


--------------------------------------------------------------------------------





(F)                                    CLOSING.  BASED UPON THE REPRESENTATIONS,
WARRANTIES AND COVENANTS, AND SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS
CONTAINED IN THIS AGREEMENT, AT THE CLOSING, SELLER SHALL, AND SHALL CAUSE
128VOSS TO, SELL AND ASSIGN TO PURCHASER THE VOSS MEMBERSHIP INTEREST, AND
PURCHASER SHALL PURCHASE THE VOSS MEMBERSHIP INTEREST FROM SELLER AND 128VOSS,
FREE AND CLEAR OF ALL LIENS FOR THE CONSIDERATION HEREINAFTER SET FORTH.  AT THE
CLOSING, THE PROJECT OWNER AND 128VOSS SHALL HOLD ONLY THOSE ASSETS, AND SHALL
BE SUBJECT TO ONLY THOSE LIABILITIES AND OBLIGATIONS SPECIFIED IN SECTION 1.7(D)
BELOW.  THE ABOVE-DESCRIBED PURCHASE AND SALE OF THE VOSS MEMBERSHIP INTEREST IS
REFERRED TO IN THIS AGREEMENT AS THE “MEMBERSHIP INTEREST PURCHASE.”


THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF HAYNES AND BOONE, LLP, COUNSEL TO
PURCHASER, 2505 N. PLANO ROAD, SUITE 4000, RICHARDSON, TEXAS 75082, ON A DATE
SPECIFIED BY PURCHASER IN ACCORDANCE WITH SECTION 1.1(C) OR 1.1(D) (AS MODIFIED
BY SECTION 1.1(E)), AT 10:00 A.M. LOCAL TIME, OR AT SUCH OTHER DATE, TIME AND
PLACE AS SELLER AND PURCHASER MAY AGREE.  PURCHASER SHALL GIVE SELLER NOT LESS
THAN FIVE (5) BUSINESS DAYS WRITTEN NOTICE OF THE CLOSING DATE.  NOTWITHSTANDING
THE FOREGOING, IF A MECHANICS LIEN(S) IS FILED AGAINST THE PROPERTY, AND PROJECT
OWNER IS ACTIVELY CONTESTING SUCH MECHANICS LIEN(S), THE CLOSING DATE MAY BE
EXTENDED BY EITHER PURCHASER OR SELLER FOR UP TO 60 ADDITIONAL CALENDAR DAYS TO
PERMIT PROJECT OWNER TO REMOVE SUCH MECHANICS LIEN(S) AS A LIEN AGAINST THE
PROPERTY.


1.2                               PURCHASE PRICE.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, THE TOTAL PURCHASE PRICE PURCHASER SHALL PAY TO
SELLER FOR THE VOSS MEMBERSHIP INTEREST (THE “PURCHASE PRICE”) SHALL BE:


(A)                                  PURCHASE OPTION.  IN THE CASE OF
PURCHASER’S EXERCISE OF THE PURCHASE OPTION, AN AMOUNT EQUAL TO THE SUM OF (1)
THE LOWER OF (A) THE PROJECT COST PLUS INTEREST CHARGES OR (B) THE MAXIMUM
PROJECT COST PLUS INTEREST CHARGES, PLUS (2) $8,750 PER APARTMENT UNIT CONTAINED
IN THE PROJECT.


(B)                                 PUT OPTION.  IN THE CASE OF SELLER’S
EXERCISE OF THE PUT OPTION, AN AMOUNT EQUAL TO THE LOWER OF (A) PROJECT COST
PLUS INTEREST CHARGES OR (B) THE MAXIMUM PROJECT COST PLUS INTEREST CHARGES.


SUBJECT TO THE CREDITS AND ADJUSTMENTS PROVIDED IN THIS AGREEMENT, PURCHASER
SHALL PAY THE PURCHASE PRICE TO SELLER AT THE CLOSING BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SELLER DESIGNATES.


1.3                               CLOSING PRORATIONS AND PURCHASE PRICE
ADJUSTMENTS.


(A)                                  AT THE CLOSING, THE PURCHASER SHALL RECEIVE
A CREDIT AGAINST THE PURCHASE PRICE IN AN AMOUNT EQUAL TO THE OUTSTANDING
BALANCE OF THE MEZZANINE LOANS (INCLUDING ALL ACCRUED BUT UNPAID INTEREST
CHARGES) AND THE MEZZANINE LOANS SHALL BE CONSIDERED “PAID IN FULL” AT THE
COMPLETION OF THE CLOSING.


(B)                                 ALL RENTS AND OTHER INCOME FROM THE
PROPERTY, REAL ESTATE AND PERSONAL PROPERTY AD VALOREM TAXES AND OTHER OPERATING
EXPENSES OF THE PROPERTY SHALL BE PRORATED ON THE BASIS OF ACTUAL DAYS ELAPSED
AS OF 11:59 P.M. ON THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE.  INCOME AND
EXPENSES FOR WHICH ACTUAL BILLS ARE AVAILABLE AT CLOSING SHALL BE PRORATED BASED
ON SUCH ACTUAL BILLS.  THOSE ITEMS FOR WHICH ACTUAL BILLS ARE NOT AVAILABLE AT
CLOSING SHALL BE PRORATED BASED UPON GOOD

3


--------------------------------------------------------------------------------





FAITH ESTIMATES, IN THE CASE OF AD VALOREM TAXES, USING THE MOST RECENT TAX RATE
AND ASSESSED VALUE.  PRELIMINARY ESTIMATED CLOSING PRORATIONS SHALL BE AGREED
BETWEEN PURCHASER AND SELLER FOR PURPOSES OF MAKING THE PRELIMINARY PRORATION
ADJUSTMENT AT CLOSING SUBJECT TO THE FINAL CASH SETTLEMENT PROVIDED FOR ABOVE. 
NO PRORATIONS WILL BE MADE IN RELATION TO INSURANCE PREMIUMS, AND PROJECT
OWNER’S INSURANCE COVERAGE WILL BE CANCELED AND RELEASED AT CLOSING.  ALL
UTILITIES SHALL REMAIN IN THE NAME OF THE PROJECT OWNER AND SELLER SHALL AT
CLOSING BE CREDITED AN AMOUNT EQUAL TO ANY CASH UTILITY DEPOSIT.


(C)                                  PURCHASER SHALL RECEIVE A CREDIT AT CLOSING
IN AN AMOUNT EQUAL TO THE SUM OF ALL UNAPPLIED REFUNDABLE DEPOSITS OR FEES, PAID
TO PROJECT OWNER UNDER THE TENANT LEASES AND ALL RENT PAID IN ADVANCE (TO THE
EXTENT NOT PRORATED AS SET FORTH ABOVE).


(D)                                 ALL LEASING COMMISSIONS, REFERRAL FEES AND
LOCATOR FEES APPLICABLE TO ANY TENANT LEASES WHERE THE TENANT HAS TAKEN
OCCUPANCY PRIOR TO CLOSING SHALL BE PAID IN FULL PRIOR TO CLOSING OR, TO THE
EXTENT NOT PAID ON OR PRIOR TO CLOSING, SHALL BE CREDITED TO PURCHASER AT
CLOSING.


(E)                                  TO THE EXTENT POSSIBLE, SELLER SHALL PAY
AND FULLY DISCHARGE ANY AND ALL STATE INCOME OR FRANCHISE TAXES WHICH ARE DUE
AND PAYABLE BY THE PROJECT OWNER OR 128VOSS.  WITH REGARD TO ANY AND ALL ANY AND
ALL STATE INCOME OR FRANCHISE TAXES ATTRIBUTABLE TO THE YEAR OF CLOSING, SUCH
TAXES SHALL BE PRORATED AS OF THE CLOSING DATE ONCE THE AMOUNT OF SUCH TAXES IS
KNOWN AND SELLER SHALL PAY TO PURCHASER THE AMOUNT OF SUCH TAXES ATTRIBUTABLE TO
THE PERIOD PRIOR TO CLOSING.


(F)                                    EXCEPT AS PROVIDED IN SECTION 1.3(G) WITH
REGARD TO APPLICATION FEES, PURCHASER SHALL RECEIVE A CREDIT AT CLOSING IN AN
AMOUNT EQUAL TO 50% OF ALL NON-REFUNDABLE DEPOSITS AND FEES (INCLUDING PET FEES)
PAID TO PROJECT OWNER UNDER THE TENANT LEASES.


(G)                                 PURCHASER SHALL NOT BE ENTITLED TO ANY
CREDIT AT CLOSING FOR APPLICATION FEES PAID BY POTENTIAL TENANTS OF THE PROJECT
WHEN PROJECT OWNER HAS OBTAINED THE CREDIT CHECK OF SUCH POTENTIAL TENANT; ANY
APPLICATION FEE FOR A POTENTIAL TENANT OF THE PROJECT WHERE PROJECT OWNER HAS
NOT OBTAINED THE CREDIT CHECK FOR SUCH POTENTIAL TENANT SHALL BE FULLY CREDITED
TO PURCHASER AT CLOSING.


(H)                                 AT OR PRIOR TO THE CLOSING, SELLER SHALL
CAUSE THE CONSTRUCTION LOAN TO BE PAID IN FULL AND OBTAIN A RELEASE OF ANY LIENS
SECURING THE CONSTRUCTION LOAN.


(I)                                     THE PROVISIONS OF THIS SECTION 1.3 SHALL
SURVIVE CLOSING.


1.4                               CONDITIONS TO THE CLOSING.


(A)                                  JOINT CONDITION.  THE OBLIGATIONS OF EACH
PARTY TO CONSUMMATE THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT ARE SUBJECT
TO THE CONDITION THAT ON THE CLOSING DATE THERE SHALL BE NO ACTION, SUIT OR
PROCEEDING (OTHER THAN SUCH AN ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY
INSTITUTED BY A PARTY TO THIS AGREEMENT) SHALL BE THREATENED OR PENDING, AND NO
INJUNCTION, ORDER, DECREE OR RULING SHALL BE IN EFFECT, SEEKING TO RESTRAIN OR
PROHIBIT, OR TO OBTAIN DAMAGES OR OTHER RELIEF IN CONNECTION WITH, THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

4


--------------------------------------------------------------------------------





(B)                                 PURCHASER’S CONDITIONS TO CLOSING.  THE
OBLIGATIONS OF PURCHASER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE SUBJECT TO THE SATISFACTION, AT OR PRIOR TO THE CLOSING DATE, OF
THE FOLLOWING CONDITIONS:

(1)                                  SELLER’S REPRESENTATIONS TRUE.  SELLER’S
REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE, EXCEPT AS AFFECTED BY THE
TRANSACTIONS CONTEMPLATED HEREBY, AND SELLER SHALL HAVE DELIVERED TO PURCHASER A
CLOSING CERTIFICATE TO THAT EFFECT.

(2)                                  SELLER’S COMPLIANCE WITH AGREEMENT. 
SELLER, IN ALL MATERIAL RESPECTS, SHALL HAVE PERFORMED EACH AGREEMENT, AND SHALL
HAVE COMPLIED WITH EACH COVENANT, TO BE PERFORMED OR COMPLIED WITH BY IT ON OR
PRIOR TO THE CLOSING DATE UNDER THIS AGREEMENT, AND SELLER SHALL HAVE DELIVERED
TO PURCHASER A CLOSING CERTIFICATE TO THAT EFFECT.

THE CLOSING CERTIFICATES TO BE DELIVERED BY SELLER REFERRED TO IN
SECTIONS 1.4(B)(1) AND (2) ARE REFERRED TO HEREIN COLLECTIVELY AS THE “SELLER
CLOSING CERTIFICATE.”  THE SELLER CLOSING CERTIFICATE MAY INCLUDE LIMITATIONS ON
SURVIVAL SET FORTH IN SECTION 5.1(A).


(C)                                  SELLER’S CONDITIONS TO CLOSING.  THE
OBLIGATIONS OF SELLER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE SUBJECT TO THE SATISFACTION, AT OR PRIOR TO THE CLOSING DATE, OF
THE FOLLOWING CONDITIONS:

(1)                                  PURCHASER’S REPRESENTATIONS TRUE. 
PURCHASER’S REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE, EXCEPT AS AFFECTED
BY THE TRANSACTIONS CONTEMPLATED HEREBY, AND PURCHASER SHALL HAVE DELIVERED TO
SELLER A CLOSING CERTIFICATE TO THAT EFFECT.

(2)                                  PURCHASER’S COMPLIANCE WITH AGREEMENT. 
PURCHASER, IN ALL MATERIAL RESPECTS, SHALL HAVE PERFORMED EACH AGREEMENT, AND
COMPLIED WITH EACH COVENANT TO BE PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR
TO THE CLOSING DATE UNDER THIS AGREEMENT, AND PURCHASER SHALL HAVE DELIVERED TO
SELLER A CLOSING CERTIFICATE TO THAT EFFECT.


THE CLOSING CERTIFICATES TO BE DELIVERED BY PURCHASER REFERRED TO IN
SECTIONS 1.4(C)(1) AND (2) ARE REFERRED TO HEREIN COLLECTIVELY AS THE “PURCHASER
CLOSING CERTIFICATE.”  THE PURCHASER CLOSING CERTIFICATE SHALL CONTAIN AN
ACKNOWLEDGMENT THAT THE VOSS MEMBERSHIP INTERESTS ARE BEING CONVEYED SUBJECT TO
THE PROVISIONS AND LIMITATIONS CONTAINED IN THE LAST PARAGRAPH OF ARTICLE II.


1.5                               CLOSING DELIVERIES OF SELLER.  AT THE CLOSING,
SELLER SHALL DELIVER TO PURCHASER THE FOLLOWING, ALL OF WHICH SHALL BE IN A FORM
REASONABLY SATISFACTORY TO PURCHASER:


(A)                                  THE SELLER CLOSING CERTIFICATE.


(B)                                 A CERTIFICATE OF THE SECRETARY OF SELLER
CERTIFYING TRUE AND CORRECT COPIES OF (I) THE REQUIRED RESOLUTIONS OF THE OF
SELLER DULY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND ALL RELATED DOCUMENTS AND AGREEMENTS, SUCH RESOLUTIONS BEING IN
FULL FORCE AND EFFECT AS OF THE CLOSING DATE, (II) THE CERTIFICATE OF FORMATION
OF THE PROJECT OWNER, AS AMENDED AND IN EFFECT AS OF THE CLOSING DATE, CERTIFIED
BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE WITHIN TEN (10) DAYS OF THE
CLOSING DATE, (III) THE OPERATING AGREEMENT OF THE PROJECT OWNER, AS AMENDED

5


--------------------------------------------------------------------------------





AND IN EFFECT AS OF THE CLOSING DATE, (IV) THE CERTIFICATE OF FORMATION OF THE
128VOSS, AS AMENDED AND IN EFFECT AS OF THE CLOSING DATE, CERTIFIED BY THE
SECRETARY OF STATE OF THE STATE OF DELAWARE WITHIN TEN (10) DAYS OF THE CLOSING
DATE, (V) THE OPERATING AGREEMENT OF 128VOSS, AS AMENDED AND IN EFFECT AS OF THE
CLOSING DATE, AND (VI) ANY OTHER ORGANIZATIONAL DOCUMENTS OF THE PROJECT OWNER
OR 128VOSS.


(C)                                  AN INSTRUMENT OF ASSIGNMENT OF THE 127
MEMBERSHIP INTEREST EXECUTED BY 128VOSS.


(D)                                 AN INSTRUMENT OF ASSIGNMENT OF THE 128
MEMBERSHIP INTEREST EXECUTED BY 129VOSS.


(E)                                  A CERTIFICATE DATED WITHIN TEN (10) DAYS OF
THE CLOSING DATE, OF THE SECRETARY OF THE STATE OF THE STATE OF DELAWARE
ESTABLISHING THAT THE PROJECT OWNER IS IN EXISTENCE AND IS IN GOOD STANDING TO
TRANSACT BUSINESS IN SUCH STATE.


(F)                                    A CERTIFICATE DATED WITHIN TEN (10) DAYS
OF THE CLOSING DATE, OF THE SECRETARY OF THE STATE OF THE STATE OF TEXAS
ESTABLISHING THAT THE PROJECT OWNER IS AUTHORIZED TO TRANSACT BUSINESS IN THE
STATE OF TEXAS.


(G)                                 A CERTIFICATE DATED WITHIN TEN (10) DAYS OF
THE CLOSING DATE, OF THE SECRETARY OF THE STATE OF THE STATE OF DELAWARE
ESTABLISHING THAT 128VOSS IS IN EXISTENCE AND IS IN GOOD STANDING TO TRANSACT
BUSINESS IN SUCH STATE.


(H)                                 A CERTIFIED STATEMENT STATING: (A) THE
AMOUNT OF SECURITY DEPOSITS UNDER THE TENANT LEASES WHICH ARE HELD BY THE
PROJECT OWNER AND NOT APPLIED IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE
TENANT LEASES; AND (B) A DELINQUENCY REPORT WITH REGARD TO THE TENANT LEASES.


(I)                                     A NON-FOREIGN AFFIDAVIT AS REQUIRED BY
SECTION 1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE
REGULATIONS PROMULGATED THEREUNDER FROM SELLER AND 128VOSS.


(J)                                     CERTIFICATES FROM THE TAXING AUTHORITIES
OF THE STATE OF DELAWARE, DATED WITHIN TEN (10) DAYS PRIOR TO THE CLOSING DATE,
EVIDENCING THAT THE PROJECT OWNER HAS PAID ALL FRANCHISE, SALES AND OTHER STATE
TAXES DUE AND OWING IN SUCH STATE.


(K)                                  CERTIFICATES FROM THE TAXING AUTHORITIES OF
THE STATE OF DELAWARE, DATED WITHIN TEN (10) DAYS PRIOR TO THE CLOSING DATE,
EVIDENCING THAT 128VOSS HAS PAID ALL FRANCHISE, SALES AND OTHER STATE TAXES DUE
AND OWING IN SUCH STATE.


(L)                                     CERTIFICATES FROM THE TAXING AUTHORITIES
OF THE STATE OF TEXAS AND FROM HARRIS COUNTY, TEXAS, OR OTHER EVIDENCE DATED
WITHIN TEN (10) DAYS PRIOR TO THE CLOSING DATE, EVIDENCING THAT PROJECT OWNER
HAS PAID ALL PROPERTY AND OTHER STATE AND LOCAL TAXES DUE AND OWING.


(M)                               LETTERS OF RESIGNATION AND A WAIVER OF, AND
COVENANT NOT TO SUE FOR, ANY AND ALL PRESENT OR FUTURE CLAIMS AGAINST SUCH
COMPANY, FOR INDEMNITY OR OTHERWISE, SIGNED BY EACH OFFICER AND MANAGER OF THE
PROJECT OWNER, TO BE EFFECTIVE AS OF THE CLOSING DATE.

6


--------------------------------------------------------------------------------



(N)                                 LETTERS OF RESIGNATION AND A WAIVER OF, AND
COVENANT NOT TO SUE FOR, ANY AND ALL PRESENT OR FUTURE CLAIMS AGAINST SUCH
COMPANY, FOR INDEMNITY OR OTHERWISE, SIGNED BY EACH OFFICER AND MANAGER OF
128VOSS, TO BE EFFECTIVE AS OF THE CLOSING DATE.


(O)                                 AT THE REQUEST AND OPTION OF PURCHASER,
EVIDENCE OF THE TERMINATION OF ANY PROPERTY MANAGEMENT AGREEMENTS AFFECTING THE
PROPERTY.


(P)                                 UCC-3 TERMINATION STATEMENTS WITH RESPECT TO
ANY RECORDED LIENS WITH RESPECT TO THE VOSS MEMBERSHIP INTEREST AND ANY OF THE
ASSETS OF THE PROJECT OWNER OR 128VOSS.


(Q)                                 A CERTIFICATE EXECUTED BY SELLER LISTING THE
CONTRACTS.


(R)                                    SUCH OTHER INSTRUMENTS AND DOCUMENTS AS
ARE REASONABLY REQUESTED BY PURCHASER TO CARRY OUT AND EFFECT THE PURPOSE AND
INTENT OF THIS AGREEMENT.


1.6                               CLOSING DELIVERIES OF PURCHASER.  IN ADDITION
TO THE PURCHASE PRICE, AT THE CLOSING, PURCHASER SHALL DELIVER TO SELLER THE
FOLLOWING, WHICH SHALL BE IN A FORM REASONABLY SATISFACTORY TO SELLER:


(A)                                  THE PURCHASER CLOSING CERTIFICATE.


(B)                                 SUCH OTHER INSTRUMENTS AND DOCUMENTS AS ARE
REASONABLY REQUESTED BY SELLER TO CARRY OUT AND EFFECT THE PURPOSE AND INTENT OF
THIS AGREEMENT.


1.7                               ACTIONS OF THE PARTIES PENDING CLOSING.


(A)                                  REASONABLE BEST EFFORTS.  EACH OF THE
PARTIES WILL USE THEIR REASONABLE BEST EFFORTS TO OBTAIN ALL NECESSARY CONSENTS
AND APPROVALS AND TO CAUSE THE CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
HEREUNDER TO BE SATISFIED AND, UPON EXERCISE OF THE PURCHASE OPTION OR THE PUT
OPTION, TO CAUSE THE CLOSING TO BE CONSUMMATED AS PROMPTLY AS PRACTICABLE, AND
WILL COOPERATE WITH ONE ANOTHER IN CONNECTION WITH THE FOREGOING.


(B)                                 CONDUCT OF BUSINESS.  THE SELLER SHALL, AT
ITS EXPENSE (TAKING INTO ACCOUNT THE USE BY THE PROJECT OWNER OF THE PROCEEDS OF
THE CONSTRUCTION LOAN TO FUND SUCH CONSTRUCTION), CAUSE THE PROJECT OWNER TO
CONSTRUCT THE PROJECT ON THE LAND, IN SUBSTANTIAL ACCORDANCE WITH THE PLANS AND
IN ACCORDANCE WITH THE REQUIREMENTS OF THE MEZZANINE LOANS.  FROM THE EXECUTION
OF THIS AGREEMENT UNTIL THE CLOSING, SELLER WILL CAUSE THE PROJECT OWNER AND 128
VOSS TO OPERATE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE PRUDENT
CONSTRUCTION AND OPERATION OF THE PROJECT AND IN ACCORDANCE THE REQUIREMENTS OF
THE MEZZANINE LOANS. WITHOUT LIMITATION, NEITHER THE PROJECT OWNER NOR 128VOSS
SHALL TAKE ANY ACTION, OR FAIL TO TAKE ANY ACTION, AS A RESULT OF WHICH ANY OF
THE CHANGES OR EVENTS LISTED IN SECTION 2.15(A) (CHANGES) WOULD OCCUR.  SELLER
SHALL MAINTAIN AND PRESERVE THE PROJECT OWNER AND 128VOSS AND THEIR RESPECTIVE
BUSINESS, FRANCHISES AND AUTHORIZATIONS, AND USE COMMERCIALLY REASONABLE EFFORTS
TO MAINTAIN AND PRESERVE THEIR RESPECTIVE PROSPECTS, GOODWILL AND ADVANTAGEOUS
BUSINESS RELATIONSHIPS.  SELLER WILL CAUSE PROJECT OWNER TO (I) MAINTAIN AND
OPERATE THE PROPERTY IN ACCORDANCE WITH TRAMMELL CROW RESIDENTIAL’S CUSTOMARY
MANNER, REASONABLE WEAR AND TEAR AND DAMAGE FROM CASUALTY EXCEPTED, (II)
CONTINUE ALL INSURANCE POLICIES RELATIVE TO THE PROPERTY (OR IF SUCH INSURANCE
IS CANCELED OR EXPIRES, COMPARABLE INSURANCE CONSISTENT WITH SIMILAR PROJECTS IN
THE HOUSTON METROPOLITAN AREA) IN FULL FORCE AND EFFECT, (III) AFTER THE
COMPLETION DATE NOT REMOVE

7


--------------------------------------------------------------------------------





ANY ITEM OF PERSONAL PROPERTY FROM THE LAND OR IMPROVEMENTS UNLESS REPLACED BY A
COMPARABLE ITEM OF PERSONAL PROPERTY, (IV) MAINTAIN ALL PERMITS, LICENSES AND
OCCUPANCY CERTIFICATES, INCLUDING, WITHOUT LIMITATION, ALL DEVELOPMENT, BUILDING
AND USE PERMITS AND CERTIFICATES OF OCCUPANCY AND (V) PERFORM, WHEN DUE, ALL
MATERIAL OBLIGATIONS UNDER ANY AND ALL MATERIAL AGREEMENTS RELATING TO THE
PROPERTY AND OTHERWISE IN ACCORDANCE WITH APPLICABLE LAWS, ORDINANCES, RULES,
AND REGULATIONS; AND (VI) PROMPTLY FORWARD TO PURCHASER ANY MATERIAL NOTICES OF
VIOLATIONS GOVERNMENTAL REQUIREMENTS OR RESTRICTIONS WHICH SELLER RECEIVES OR
BECOMES AWARE.  SELLER WILL NOT PERMIT EITHER PROJECT OWNER OR 128VOSS TO HAVE
ANY EMPLOYEES.  IN ADDITION, SELLER WILL NOT PERMIT 128VOSS TO ENGAGE IN ANY
TRADE OR BUSINESS ACTIVITY OTHER THAN THE OWNERSHIP OF THE 127 MEMBERSHIP
INTEREST AND ANCILLARY ACTIVITIES.  IN ADDITION, SELLER WILL CAUSE 128VOSS AND
129VOSS TO COMPLY WITH ALL TERMS AND PROVISIONS OF THE MEZZANINE LOANS.


(C)                                  ACQUISITION OF HART TRACT.  SELLER SHALL
CAUSE THE PROJECT OWNER TO USE COMMERCIALLY REASONABLE EFFORTS TO ACQUIRE THE
HART TRACT PRIOR TO THE HART OUTSIDE ACQUISITION DATE IN ACCORDANCE WITH THE
TERMS AND PROVISIONS OF THE HART CONTRACT.  PRIOR TO THE HART OUTSIDE
ACQUISITION DATE, SELLER WILL NOT PERMIT PROJECT OWNER TO AMEND OR REVISE THE
HART CONTRACT (OTHER THAN EXTENSIONS OF CLOSING (BUT NOT BEYOND THE HART OUTSIDE
ACQUISITION DATE)) WITHOUT THE PRIOR WRITTEN CONSENT OF PURCHASER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  IF THE PROJECT OWNER HAS BEEN
UNABLE TO ACQUIRE THE HART TRACT ON OR BEFORE THE HART OUTSIDE ACQUISITION DATE,
SELLER SHALL CAUSE THE HART CONTRACT TO BE ASSIGNED OR TERMINATED SUCH THAT THE
HART CONTRACT WILL NOT CREATE ANY LIABILITIES ON THE PROJECT OWNER OR 128VOSS.


(D)                                 ASSETS AND OBLIGATIONS.

(1)                                  SELLER COVENANTS THAT:

(I)                                     UPON TRANSFER OF THE VOSS MEMBERSHIP
INTEREST TO PURCHASER AT THE CLOSING, (A) THE PROJECT OWNER SHALL HOLD ONLY THE
PROPERTY; (B) 128VOSS SHALL HOLD ONLY THE 127 MEMBERSHIP INTEREST; AND (C) THE
PROJECT OWNER AND 128VOSS SHALL HOLD NO OTHER ASSETS OF ANY NATURE WHATSOEVER.

(II)                                  UPON TRANSFER OF THE VOSS MEMBERSHIP
INTEREST TO PURCHASER AT THE CLOSING, (A) THE PROJECT OWNER SHALL HAVE NO
LIABILITIES, OBLIGATIONS OR COMMITMENTS OF ANY NATURE, WHETHER ABSOLUTE,
ACCRUED, UNACCRUED, EXPRESS OR IMPLIED, UNMATURED, KNOWN OR UNKNOWN, CONTINGENT
OR OTHERWISE, OR ANY UNSATISFIED JUDGMENTS, EXCEPT THE PERMITTED OBLIGATIONS,
AND (B) 128VOSS SHALL HAVE NO LIABILITIES, OBLIGATIONS OR COMMITMENTS OF ANY
NATURE, WHETHER ABSOLUTE, ACCRUED, UNACCRUED, EXPRESS OR IMPLIED, UNMATURED,
KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, OR ANY UNSATISFIED JUDGMENTS EXCEPT
THE PERMITTED OBLIGATIONS.

(III)                               UPON TRANSFER OF THE VOSS MEMBERSHIP
INTEREST TO PURCHASER AT THE CLOSING, SELLER SHALL AND HEREBY DOES (EFFECTIVE AS
OF THE CLOSING DATE) WAIVE, AND COVENANT NOT TO SUE FOR, ANY AND ALL PRESENT OR
FUTURE CLAIMS OR LIABILITIES AGAINST THE PROJECT OWNER OR 128VOSS WHETHER
(I) PURSUANT TO THIS AGREEMENT, (II) FOR INDEMNITY, OR (III) OTHERWISE.

8


--------------------------------------------------------------------------------




(2)                                  PRIOR TO CLOSING, SELLER MAY CAUSE THE
PROJECT OWNER AND 128VOSS TO TRANSFER TO SELLER OR TO ANY OTHER PERSON
DESIGNATED BY SELLER OR, IF SELLER PREFERS, TO TERMINATE, RELEASE OR ABANDON ANY
PROPERTY, RIGHTS, TITLE, INTEREST, CONTRACT OR CLAIM HELD BY THE PROJECT OWNER
OR 128VOSS THAT ARE NOT PART OF THE PROPERTY, INCLUDING SPECIFICALLY (A) ALL
RIGHT, TITLE AND INTEREST, IF ANY, OF THE PROJECT OWNER OR 128VOSS IN RESPECT OF
THE NAME “ALEXAN” OR ANY OTHER NAMES, TRADEMARKS, TRADE NAMES, TRADE DRESS OR
LOGOS OF 128VOSS, THE PROJECT OWNER OR SELLER OR ANY OF THEIR RESPECTIVE
AFFILIATES (EVEN IF USED IN CONNECTION WITH THE PROPERTY), AS WELL AS ALL
GOODWILL ASSOCIATED WITH ANY OF SUCH NAMES, TRADEMARKS, TRADE NAMES, TRADE DRESS
OR LOGOS, (B) SUBJECT TO SECTION 1.3, ALL CASH BALANCES OF THE PROJECT OWNER OR
128VOSS AND (C) ANY CLAIM OF THE PROJECT OWNER OR 128VOSS AGAINST SELLER OR ANY
OF ITS AFFILIATES, EXCEPT CLAIMS AGAINST THE GENERAL CONTRACTOR IF IT IS AN
AFFILIATE OF SELLER.


(E)                                  ACCESS.  DURING THE TERM OF THIS AGREEMENT,
PURCHASER AND ITS AGENTS, CONSULTANTS AND DESIGNEES SHALL HAVE REASONABLE ACCESS
TO THE PROJECT FOR PURPOSES OF OBSERVING, TESTING AND INSPECTING THE WORK.  NO
SUCH OBSERVATION, TEST OR INSPECTION OR FAILURE TO DO SO SHALL RELIEVE SELLER
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT.  IN EXERCISING ITS ACCESS RIGHTS,
PURCHASER SHALL EXERCISE AND SHALL CAUSE ITS DESIGNEES TO EXERCISE DUE CARE TO
NOT MATERIALLY INCREASE THE COST OF THE GENERAL CONTRACTOR’S PERFORMANCE OR TO
DELAY TO ANY MATERIAL EXTENT THE WORK ON THE CONSTRUCTION CONTRACT.  PURCHASER
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER AND PROJECT OWNER FROM AND
AGAINST ALL LIABILITY, LOSS, COST OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES OF LITIGATION) ARISING FROM ANY WRONGFUL ACTS COMMITTED BY
PURCHASER OR ITS DESIGNEES, AGENTS OR CONSULTANTS WHILE ON THE LAND.


(F)                                    RENT READY CONDITION.  IF ANY APARTMENT
UNIT IS VACATED SEVEN (7) DAYS OR MORE PRIOR TO CLOSING, THEN, PRIOR TO CLOSING,
SELLER SHALL USE COMMERCIALLY REASONABLE DILIGENCE TO CAUSE THE PROJECT OWNER TO
RETURN SUCH UNIT TO RENTABLE CONDITION IN ACCORDANCE WITH TRAMMEL CROW
RESIDENTIAL’S CUSTOMARY CLEANING, PAINTING, AND REPAIR STANDARDS FOR VACANT
UNITS (THE CONDITION OF SUCH AN APARTMENT UNIT AFTER CLEANING, PAINTING AND
REPAIRING IS REFERRED TO HEREIN AS A “RENT READY CONDITION”).  TO THE EXTENT ANY
SUCH UNITS ARE NOT IN A RENT READY CONDITION, THE PURCHASE PRICE SHALL BE
CREDITED IN AN AMOUNT EQUAL TO $750 FOR EACH UNIT THAT IS NOT IN A RENT READY
CONDITION.


(G)                                 OWNERSHIP OF THE PROJECT.  UNTIL SUCH TIME
AS THE PURCHASE OPTION HAS EXPIRED SELLER’S SHALL NOT PERMIT PROJECT OWNER TO
SELL OR DISPOSE OF THE PROJECT OR ANY PORTION THEREOF EXCEPT FOR PERMITTED
DISPOSITIONS.  FOLLOWING THE EXPIRATION OF THE PURCHASE OPTION, PROJECT OWNER
WILL BE PERMITTED TO SELL THE PROJECT (IN WHOLE BUT NOT IN PART) TO AN ARMS
LENGTH PURCHASER WHO IS NOT AN AFFILIATE OF SELLER OR TRAMMEL CROW RESIDENTIAL. 
UNTIL SUCH TIME AS THE PURCHASE OPTION HAS EXPIRED AND THE PUT OPTION HAS
EXPIRED, SELLER WILL NOT PERMIT ANY LIENS, ENCUMBRANCES OR OTHER TITLE
EXCEPTIONS (OTHER THAN THE PERMITTED EXCEPTIONS AND NORMAL UTILITY EASEMENTS,
SOLELY FOR BENEFIT OF THE PROJECT, INCIDENT TO THE DEVELOPMENT AND OPERATION OF
THE PROJECT) TO ENCUMBER THE LAND OR THE PROJECT.


(H)                                 SERVICE CONTRACTS.  SELLER WILL NOT PERMIT
PROJECT OWNER TO ENTER INTO ANY SERVICE CONTRACTS OTHER THAN THOSE DESCRIBED ON
EXHIBIT F UNLESS EITHER (I) SUCH SERVICE CONTRACT IS TERMINABLE ON NOT MORE THAN
30 DAYS NOTICE WITHOUT THE PAYMENT OF ANY TERMINATION FEE OR PENALTY OR (II)
SUCH SERVICE CONTRACT HAS BEEN APPROVED IN WRITING BY PURCHASER.

9


--------------------------------------------------------------------------------





(I)                                     UTILITY CONTRACTS.  SELLER WILL NOT
PERMIT PROJECT OWNER TO ENTER INTO ANY AGREEMENT WITH ANY UTILITY COMPANY
(PUBLIC OR PRIVATE) TO PROVIDE UTILITY SERVICES TO THE PROJECT UNLESS EITHER
(I) SUCH UTILITY CONTRACT IS TERMINABLE ON NOT MORE THAN 30 DAYS NOTICE WITHOUT
THE PAYMENT OF ANY TERMINATION FEE OR PENALTY OR (II) SUCH UTILITY CONTRACT HAS
BEEN APPROVED IN WRITING BY PURCHASER.


1.8                               TERMINATION PRIOR TO CLOSING.


(A)                                  REASONS FOR TERMINATION.  THIS AGREEMENT
MAY BE TERMINATED BEFORE THE CLOSING, NOTWITHSTANDING ANY EXERCISE OF THE
PURCHASE OPTION OR THE PUT OPTION:

(1)                                  BY MUTUAL CONSENT.  BY THE MUTUAL CONSENT
OF PURCHASER AND SELLER.

(2)                                  BY PURCHASER.  BY PURCHASER AFTER
COMPLIANCE WITH THE PROCEDURE SET FORTH IN THIS SECTION, IF (I) ANY OF SELLER’S
REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT IS OR BECOMES UNTRUE
IN ANY MATERIAL RESPECT, (II) SELLER FAILS TO PERFORM ANY OF ITS COVENANTS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT IN ANY MATERIAL RESPECT, OR (III) ANY OF
PURCHASER’S CONDITIONS TO THE CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN
THIS AGREEMENT SHALL HAVE BECOME IMPOSSIBLE TO SATISFY.

(3)                                  BY SELLER.  BY SELLER AFTER COMPLIANCE WITH
THE PROCEDURE SET FORTH IN THIS SECTION, IF (I) ANY OF PURCHASER’S
REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT IS OR BECOMES UNTRUE,
IN ANY MATERIAL RESPECT, (II) PURCHASER FAILS TO PERFORM ITS COVENANTS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT IN ANY MATERIAL RESPECT, OR (III) ANY OF
SELLER’S CONDITIONS TO THE CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS
AGREEMENT SHALL BECOME IMPOSSIBLE TO SATISFY.

(4)                                  OUTSIDE DATE.  BY PURCHASER IF THE
COMPLETION DATE SHALL NOT HAVE OCCURRED ON OR BEFORE SEPTEMBER 30, 2009.

(5)                                  MEZZANINE LOANS.  BY PURCHASER IF THERE IS
ANY DEFAULT BY 128VOSS OR 129VOSS PURSUANT TO THE DOCUMENTS EVIDENCING OR
SECURING THE MEZZANINE LOANS; PROVIDED PURCHASER SHALL STILL BE ENTITLED TO
PURSUE ANY RIGHTS AND REMEDIES PURSUANT TO THE MEZZANINE LOANS.


(B)                                 NOTICE OF PROBLEMS; TERMINATION.  PURCHASER
OR SELLER (THE “NOTIFYING PARTY”) WILL PROMPTLY GIVE WRITTEN NOTICE TO THE OTHER
(THE “RECEIVING PARTY”) IF IT BECOMES AWARE OF THE OCCURRENCE OR FAILURE TO
OCCUR, OR THE IMPENDING OR THREATENED OCCURRENCE OR FAILURE TO OCCUR, OF ANY
FACT OR EVENT THAT WOULD CAUSE OR CONSTITUTE, OR WOULD BE LIKELY TO CAUSE OR
CONSTITUTE (I) ANY OF ITS REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS
AGREEMENT BEING OR BECOMING UNTRUE IN ANY MATERIAL RESPECT, (II) ITS FAILURE TO
PERFORM IN ANY MATERIAL RESPECT ANY COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT, OR (III) ANY CONDITION TO THE OBLIGATIONS OF THE RECEIVING PARTY TO
CONSUMMATE THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT BEING OR BECOMING
IMPOSSIBLE TO SATISFY.  NO SUCH NOTICE SHALL AFFECT THE REPRESENTATIONS,
WARRANTIES, COVENANTS, AGREEMENTS OR CONDITIONS OF THE PARTIES HEREUNDER, OR
PREVENT ANY PARTY FROM RELYING ON THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN.


THE NOTIFYING PARTY SHALL HAVE 20 DAYS FROM THE DATE OF SAID NOTICE TO CURE ANY
MATTER REFERRED TO IN SECTIONS 1.8(B)(I) OR (II); PROVIDED, HOWEVER, IF SUCH A
MATTER IS NOT SUSCEPTIBLE TO CURE

10


--------------------------------------------------------------------------------





WITHIN SUCH 20 DAY PERIOD AND THE NOTIFYING PARTY HAS PROMPTLY COMMENCED, AND IS
DILIGENTLY AND CONTINUOUSLY PURSUING, SUCH CURE THEN THE 20 DAY PERIOD SPECIFIED
ABOVE SHALL BE EXTENDED ON A DAY-BY-DAY BASIS AS NEEDED TO EFFECT SUCH CURE, BUT
NOT BEYOND 120 DAYS FROM THE ORIGINAL DATE OF SAID NOTICE.  UPON RECEIPT OF A
NOTICE REFERRED TO IN SECTION 1.8(B)(III), OR THE FAILURE OF THE NOTIFYING PARTY
SO TO CURE A MATTER REFERRED TO IN SECTIONS 1.8(B) (I) OR (II), THE RECEIVING
PARTY MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE NOTIFYING PARTY.


(C)                                  EFFECT OF TERMINATION.  UPON TERMINATION OF
THIS AGREEMENT PURSUANT TO THIS ARTICLE, NO PARTY SHALL HAVE ANY CONTINUING
OBLIGATION TO THE OTHER PARTY ARISING OUT OF THIS AGREEMENT, OR OUT OF ACTIONS
TAKEN IN CONNECTION WITH THIS AGREEMENT; PROVIDED, HOWEVER, THAT (I) NO SUCH
TERMINATION SHALL RELIEVE A PARTY OF LIABILITY FOR BREACH OF, OR
MISREPRESENTATION UNDER, OR NONPERFORMANCE OF THIS AGREEMENT PRIOR TO SUCH
TERMINATION (II) NO SUCH TERMINATION SHALL AFFECT THE RIGHTS AND OBLIGATIONS
UNDER THE MEZZANINE LOANS, AND (III) ARTICLE V AND ARTICLE VI OF THIS AGREEMENT
AND THE INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT SHALL SURVIVE
TERMINATION OF THIS AGREEMENT.


1.9                               CASUALTY.


(A)                                  SELLER SHALL GIVE PURCHASER PROMPT NOTICE
OF ANY FIRE OR OTHER CASUALTY AFFECTING THE PROPERTY.  PURCHASER OR ITS
DESIGNATED AGENTS MAY ENTER UPON THE PROPERTY FROM TIME TO TIME DURING NORMAL
BUSINESS HOURS AND UPON ADVANCE NOTICE TO SELLER IN ACCORDANCE WITH THIS
AGREEMENT FOR THE PURPOSE OF INSPECTING ANY SUCH CASUALTY.


(B)                                 IF PRIOR TO THE APPLICABLE CLOSING THERE
OCCURS DAMAGE TO THE PROPERTY CAUSED BY FIRE OR OTHER INSURED CASUALTY, THEN IN
ANY SUCH EVENT, PURCHASER WILL HAVE NO RIGHT TO TERMINATE THIS AGREEMENT, BUT
SELLER SHALL WORK WITH PURCHASER TO ASSIST IN THE REALIZATION BY PROJECT OWNER
OF ANY CASUALTY INSURANCE PROCEEDS WHICH MAY BE PAYABLE TO PROJECT OWNER, AS THE
OWNER OF THE PROPERTY, ON ACCOUNT OF ANY SUCH OCCURRENCE (EXCLUDING AMOUNTS
ATTRIBUTABLE TO ANY DAMAGE THAT HAS BEEN REPAIRED PRIOR TO CLOSING),
SPECIFICALLY INCLUDING THE PROCEEDS OF ANY BUSINESS INTERRUPTION OR LOSS OF
RENTAL INSURANCE ATTRIBUTABLE TO THE PERIOD AFTER CLOSING.  IN ADDITION, SELLER
SHALL CREDIT THE PURCHASE PRICE WITH THE AMOUNT OF ANY DEDUCTIBLE UNDER ANY OF
PROJECT OWNER’S INSURANCE POLICY(IES).


(C)                                  IF PRIOR TO THE CLOSING THERE OCCURS DAMAGE
TO THE PROPERTY CAUSED BY FIRE OR OTHER CASUALTY AND SUCH DAMAGE IS EITHER
UNINSURED OR UNDER INSURED, AS REASONABLY DETERMINED BY PURCHASER, AND SELLER
ELECTS NOT TO PAY TO REPAIR SUCH DAMAGE, THEN IN ANY SUCH EVENT, PURCHASER MAY,
AT ITS OPTION ELECT TO TERMINATE THIS AGREEMENT, BY WRITTEN NOTICE TO SELLER
WITHIN 30 DAYS AFTER THE DATE OF SELLER’S NOTICE TO PURCHASER OF THE UNINSURED
OR UNDER INSURED CASUALTY.  IF PURCHASER FAILS TERMINATE THIS AGREEMENT, THEN
THE CLOSING WILL TAKE PLACE AS PROVIDED HEREIN WITHOUT REDUCTION OF THE PURCHASE
PRICE, AND, IN THE CASE OF AN UNDER INSURED CASUALTY, SELLER SHALL WORK WITH
PURCHASER TO ASSIST IN THE REALIZATION BY PROJECT OWNER OF ANY CASUALTY
INSURANCE PROCEEDS WHICH MAY BE PAYABLE TO PROJECT OWNER, AS THE OWNER OF THE
PROPERTY, ON ACCOUNT OF ANY SUCH OCCURRENCE (EXCLUDING AMOUNTS ATTRIBUTABLE TO
ANY DAMAGE THAT HAS BEEN REPAIRED PRIOR TO CLOSING), SPECIFICALLY INCLUDING THE
PROCEEDS OF ANY BUSINESS INTERRUPTION OR LOSS OF RENTAL INSURANCE ATTRIBUTABLE
TO THE PERIOD AFTER CLOSING.  IN ADDITION, SELLER SHALL CREDIT THE PURCHASE
PRICE WITH THE AMOUNT OF ANY DEDUCTIBLE UNDER ANY OF PROJECT OWNER’S INSURANCE
POLICY(IES) (EXCLUDING AMOUNTS ATTRIBUTABLE TO ANY DAMAGE THAT HAS BEEN REPAIRED
PRIOR TO CLOSING).  DAMAGE SHALL BE DEEMED TO BE UNDER INSURED IF THE INSURANCE

11


--------------------------------------------------------------------------------





PROCEEDS ARE NOT SUFFICIENT TO FULLY REPAIR OR RESTORE THE DAMAGE TO
SUBSTANTIALLY THE SAME CONDITION THAT EXISTED IMMEDIATELY PRIOR TO SUCH FIRE OR
OTHER CASUALTY OR IF THE INSURANCE PROCEEDS (AFTER TAKING INTO ACCOUNT ANY
DEDUCTIBLE PROVIDED FOR IN SUCH INSURANCE POLICY(IES)) ARE NOT MADE AVAILABLE TO
THE SELLER OR THE PROJECT OWNER (FOR EXAMPLE, IF THE SENIOR LENDER REQUIRES SUCH
PROCEEDS TO BE APPLIED AGAINST THE OUTSTANDING BALANCE OF THE CONSTRUCTION
LOAN).


ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser, except as set forth on the
schedules Seller has delivered herewith referencing a particular section of this
Article II (collectively, the “Disclosure Schedules”), as set forth below.


2.1                               EXISTENCE; GOOD STANDING.


(A)                                  128VOSS IS A DELAWARE LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
ITS STATE OF ORGANIZATION, AND HAS THE REQUISITE POWER AND AUTHORITY TO CARRY ON
ITS BUSINESS AS CONDUCTED SINCE THE DATE OF ITS FORMATION.


(B)                                 129VOSS IS A DELAWARE LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
ITS STATE OF ORGANIZATION, AND HAS THE REQUISITE POWER AND AUTHORITY TO CARRY ON
ITS BUSINESS AS CONDUCTED SINCE THE DATE OF ITS FORMATION.


(C)                                  PROJECT OWNER IS A DELAWARE LIMITED
LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF ITS STATE OF ORGANIZATION, AND HAS THE REQUISITE POWER AND AUTHORITY
TO CARRY ON ITS BUSINESS AS CONDUCTED SINCE THE DATE OF ITS FORMATION.  THE
PROJECT OWNER IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN ENTITY AND IS IN
GOOD STANDING IN THE STATE OF TEXAS, THE ONLY JURISDICTION IN WHICH IT IS
REQUIRED TO BE SO QUALIFIED OR OTHERWISE CONDUCTS OPERATIONS.


2.2                               TITLE TO MEMBERSHIP INTEREST.


(A)                                  128VOSS (I) IS THE RECORD AND BENEFICIAL
OWNER AND (II) HAS GOOD AND VALID TITLE TO THE 127 MEMBERSHIP INTEREST, FREE AND
CLEAR OF ANY AND ALL LIENS.  THE PROJECT OWNER HAS COMPLIED WITH ALL APPLICABLE
LAWS IN CONNECTION WITH THE ISSUANCE OF THE 127 MEMBERSHIP INTEREST.  THE 127
MEMBERSHIP INTEREST WAS NOT ISSUED IN VIOLATION OF ANY CONTRACT OR AGREEMENT
BINDING UPON SELLER, 128VOSS OR THE PROJECT OWNER.


(B)                                 129VOSS (I) IS THE RECORD AND BENEFICIAL
OWNER AND (II) HAS GOOD AND VALID TITLE TO THE 128 MEMBERSHIP INTEREST, FREE AND
CLEAR OF ANY AND ALL LIENS.  VOSS128 HAS COMPLIED WITH ALL APPLICABLE LAWS IN
CONNECTION WITH THE ISSUANCE OF THE 128 MEMBERSHIP INTEREST.  THE 128 MEMBERSHIP
INTEREST WAS NOT ISSUED IN VIOLATION OF ANY CONTRACT OR AGREEMENT BINDING UPON
SELLER OR 128VOSS.


(C)                                  THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL TRANSFER TO PURCHASER GOOD AND VALID TITLE TO THE VOSS
MEMBERSHIP INTEREST, FREE AND CLEAR OF ANY AND ALL LIENS.

12


--------------------------------------------------------------------------------





2.3                               POWER AND AUTHORITY.


(A)                                  SELLER HAS THE FULL LEGAL RIGHT, POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND ALL AGREEMENTS AND OTHER DOCUMENTS
EXECUTED AND DELIVERED BY IT PURSUANT TO THIS AGREEMENT AND TO CONSUMMATE THE
MEMBERSHIP INTEREST PURCHASE AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


(B)                                 SELLER HAS DULY AND PROPERLY TAKEN ALL
ACTION REQUIRED BY LAW AND BY ITS CERTIFICATE OF FORMATION AND OPERATING
AGREEMENT OR COMPARABLE ORGANIZATIONAL DOCUMENTS (“ORGANIZATIONAL DOCUMENTS”) TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ANY
RELATED DOCUMENTS AND THE CONSUMMATION OF THE MEMBERSHIP INTEREST PURCHASE AND
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


(C)                                  THIS AGREEMENT AND ALL AGREEMENTS AND
DOCUMENTS EXECUTED BY SELLER AND DELIVERED TO PURCHASER IN CONNECTION HEREWITH
HAVE BEEN DULY EXECUTED AND DELIVERED BY SELLER AND CONSTITUTE THE LEGAL, VALID
AND BINDING OBLIGATIONS OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS.


2.4                               NO VIOLATION.  THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, AND THE AGREEMENTS EXECUTED AND DELIVERED BY SELLER IN
CONNECTION HEREWITH, DO NOT, AND THE CONSUMMATION OF THE ACTIONS CONTEMPLATED
HEREBY OR THEREBY WILL NOT, (A) VIOLATE, CONTRAVENE OR CONFLICT WITH ANY
PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF THE PROJECT OWNER, 128VOSS OR
SELLER, (B) VIOLATE, CONTRAVENE OR CONFLICT WITH ANY PROVISIONS OF, RESULT IN
THE ACCELERATION OF ANY OBLIGATION UNDER, CONSTITUTE A DEFAULT OR BREACH UNDER,
OR GIVE ANY RIGHT OF TERMINATION OR CANCELLATION UNDER, ANY MORTGAGE, LIEN,
LEASE, AGREEMENT, NOTE, INSTRUMENT, DEBENTURE, LICENSE, ORDER, ARBITRATION
AWARD, JUDGMENT OR DECREE TO WHICH ANY OF THE PROJECT OWNER, 128VOSS OR SELLER
IS A PARTY OR BY WHICH ANY OF THE PROJECT OWNER, 128VOSS OR SELLER IS BOUND, (C)
VIOLATE, CONTRAVENE OR CONFLICT WITH ANY LAW, RULE OR REGULATION APPLICABLE TO
ANY OF THE PROJECT OWNER, 128VOSS OR SELLER, OR (D) RESULT IN ANY LIEN, OTHER
THAN PURSUANT TO THE CONSTRUCTION LOAN OR MEZZANINE LOANS, ON ANY OF THE PROJECT
OWNER’S, 128VOSS’ OR SELLER’S ASSETS.


2.5                               CAPITALIZATION.


(A)                                  PROJECT OWNER’S AUTHORIZED EQUITY
SECURITIES CONSIST OF THE 127 MEMBERSHIP INTEREST, WHICH IS ISSUED AND
OUTSTANDING.  THE 127 MEMBERSHIP INTEREST HAS BEEN DULY AUTHORIZED AND VALIDLY
ISSUED, IS FULLY PAID AND NONASSESSABLE AND IS OWNED BENEFICIALLY AND OF RECORD
BY 128VOSS.  THE 127 MEMBERSHIP INTEREST CONSTITUTES ALL OF THE ISSUED AND
OUTSTANDING EQUITY SECURITIES OF THE PROJECT OWNER.  THERE ARE NO AUTHORIZED OR
OUTSTANDING PREEMPTIVE, CONVERSION OR EXCHANGE RIGHTS, SUBSCRIPTIONS, OPTIONS,
WARRANTS, RIGHTS, CONTRACTS, CALLS, PUTS OR OTHER ARRANGEMENTS, AGREEMENTS OR
COMMITMENTS OBLIGATING THE PROJECT OWNER OR SELLER TO ISSUE, TRANSFER, DISPOSE
OF OR ACQUIRE ALL OR ANY PORTION OF THE 127 MEMBERSHIP INTEREST OR ANY OTHER
SECURITIES OR EQUITY INTEREST IN THE PROJECT OWNER, AND THERE ARE NO MEMBER
AGREEMENTS, VOTING AGREEMENTS OR OTHER AGREEMENTS, WRITTEN OR ORAL, RELATING TO
THE 127 MEMBERSHIP INTEREST, EXCEPT AS DETAILED IN ITS ORGANIZATIONAL DOCUMENTS.


(B)                                 128VOSS’S AUTHORIZED EQUITY SECURITIES
CONSIST OF THE 128 MEMBERSHIP INTEREST, WHICH IS ISSUED AND OUTSTANDING.  THE
128 MEMBERSHIP INTEREST HAS BEEN DULY AUTHORIZED

13


--------------------------------------------------------------------------------





AND VALIDLY ISSUED, IS FULLY PAID AND NONASSESSABLE AND IS OWNED BENEFICIALLY
AND OF RECORD BY 129VOSS.  THE 128 MEMBERSHIP INTEREST CONSTITUTES ALL OF THE
ISSUED AND OUTSTANDING EQUITY SECURITIES OF 128VOSS.  THERE ARE NO AUTHORIZED OR
OUTSTANDING PREEMPTIVE, CONVERSION OR EXCHANGE RIGHTS, SUBSCRIPTIONS, OPTIONS,
WARRANTS, RIGHTS, CONTRACTS, CALLS, PUTS OR OTHER ARRANGEMENTS, AGREEMENTS OR
COMMITMENTS OBLIGATING THE 128VOSS OR SELLER TO ISSUE, TRANSFER, DISPOSE OF OR
ACQUIRE ALL OR ANY PORTION OF THE 128 MEMBERSHIP INTEREST OR ANY OTHER
SECURITIES OR EQUITY INTEREST IN THE PROJECT OWNER, AND THERE ARE NO MEMBER
AGREEMENTS, VOTING AGREEMENTS OR OTHER AGREEMENTS, WRITTEN OR ORAL, RELATING TO
THE 128 MEMBERSHIP INTEREST.


2.6                               CONSENTS.  NO CONSENT, AUTHORIZATION, PERMIT,
LICENSE OR FILING WITH ANY GOVERNMENTAL AUTHORITY, LENDER, LESSOR, LANDLORD,
MANUFACTURER, SUPPLIER OR OTHER PERSON OR ENTITY IS REQUIRED TO AUTHORIZE, OR IS
REQUIRED IN CONNECTION WITH, THE EXECUTION AND DELIVERY BY SELLER OF THIS
AGREEMENT AND THE AGREEMENTS AND DOCUMENTS CONTEMPLATED HEREUNDER TO BE ENTERED
INTO BY THE SELLER OR THE TRANSFER OF THE VOSS MEMBERSHIP INTEREST.


2.7                               SUBSIDIARIES.


(A)                                  THE PROJECT OWNER HAS NO SUBSIDIARIES AND
OWNS NO EQUITY INTEREST IN ANY ENTITY.


(B)                                 128VOSS HAS NO SUBSIDIARIES AND OWNS NO
EQUITY INTEREST IN ANY ENTITY OTHER THAN THE PROJECT OWNER.


2.8                               LEGAL PROCEEDINGS.  NONE OF THE PROJECT OWNER,
NOR ANY OF ITS ASSETS, 128VOSS NOR ANY OF ITS ASSETS, OR THE VOSS MEMBERSHIP
INTEREST ARE SUBJECT TO ANY PENDING, NOR DO SELLER, 128VOSS OR THE PROJECT OWNER
HAVE KNOWLEDGE OF ANY THREATENED, ACTION, SUIT, LITIGATION, GOVERNMENTAL
INVESTIGATION, CONDEMNATION OR OTHER PROCEEDING AGAINST OR RELATING TO OR
AFFECTING THE PROJECT OWNER OR 128VOSS OR ANY OF THEIR RESPECTIVE ASSETS, OR THE
VOSS MEMBERSHIP INTEREST OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(EXCLUDING IMMATERIAL TORT LITIGATION WHICH IS FULLY INSURED BY PROJECT OWNER’S
LIABILITY INSURANCE AND ROUTINE LITIGATION REGARDING ENFORCEMENT OF TENANT
LEASES).  NO BASIS FOR ANY SUCH ACTION, SUIT, LITIGATION, GOVERNMENTAL
INVESTIGATION, CONDEMNATION OR OTHER PROCEEDING EXISTS.


2.9                               BROKERS AND FINDERS FEES.  NO PERSON IS
ENTITLED TO ANY FEE FROM EITHER THE PROJECT OWNER OR SELLER AS A BROKER OR
FINDER IN CONNECTION WITH THE SALE AND PURCHASE OF THE VOSS MEMBERSHIP INTEREST.


2.10                        TAX REPRESENTATIONS.


(A)                                  AS USED HEREIN, THE TERM “TAXES” MEANS ALL
FEDERAL, STATE, LOCAL, FOREIGN AND OTHER GOVERNMENTAL NET INCOME, GROSS INCOME,
GROSS RECEIPTS, SALES, USE, AD VALOREM, TRANSFER, FRANCHISE, PROFITS, LICENSE,
LEASE, SERVICE, SERVICE USE, WITHHOLDING, PAYROLL, EMPLOYMENT, UNEMPLOYMENT,
EXCISE, SEVERANCE, STAMP, ESCHEAT, OCCUPATION, PREMIUM, PROPERTY, WINDFALL
PROFITS, CUSTOMS, DUTIES OR OTHER TAXES, FEES, ASSESSMENTS OR CHARGES IN THE
NATURE OF TAXES, TOGETHER WITH ANY INTEREST AND ANY PENALTIES, ADDITIONS TO TAX
OR ADDITIONAL AMOUNTS WITH RESPECT THERETO, AND THE TERM “TAX” MEANS ANY ONE OF
THE FOREGOING TAXES; THE TERM “TAX RETURNS” MEANS ALL RETURNS, INFORMATION
RETURNS, DECLARATIONS, REPORTS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE
FILED IN RESPECT OF TAXES; THE TERM “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (ALL CITATIONS TO THE

14


--------------------------------------------------------------------------------





CODE, OR TO THE TREASURY REGULATIONS PROMULGATED THEREUNDER, SHALL INCLUDE ANY
AMENDMENTS OR ANY SUBSTITUTE OR SUCCESSOR PROVISIONS THERETO); THE TERM
“GOVERNMENTAL ENTITIES” MEANS ANY COURT, TRIBUNAL, GOVERNMENTAL OR REGULATORY
AUTHORITY, AGENCY, DEPARTMENT, COMMISSION, INSTRUMENTALITY, BODY OR OTHER
GOVERNMENTAL ENTITY OF THE UNITED STATES OF AMERICA OR ANY STATE OR POLITICAL
SUBDIVISION THEREOF OR ANY COURT OR ARBITRATOR, AND THE TERM “GOVERNMENTAL
ENTITY” MEANS ANY ONE OF THE FOREGOING GOVERNMENTAL ENTITIES.


(B)                                 ALL TAX RETURNS REQUIRED TO BE FILED PRIOR
TO THE CLOSING DATE BY OR ON BEHALF OF THE PROJECT OWNER OR 128VOSS, INCLUDING,
BUT NOT LIMITED TO ALL TAX RETURNS FILED BY SELLER OR ANY AFFILIATE OF SELLER ON
BEHALF OF THE PROJECT OWNER OR 128VOSS, HAVE BEEN DULY AND TIMELY FILED IN
ACCORDANCE WITH APPLICABLE LAWS, AND ARE TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS.  BOTH THE PROJECT OWNER AND 128VOSS HAVE TIMELY PAID IN FULL
ALL TAXES REFLECTED ON THEIR RESPECTIVE TAX RETURNS OR OTHERWISE REQUIRED TO
HAVE BEEN PAID, AS APPLICABLE, BY PROJECT OWNER OR 128VOSS, OR ALL SUCH TAXES
HAVE BEEN PAID ON PROJECT OWNER’S OR 128VOSS’S BEHALF.  NEITHER THE PROJECT
OWNER NOR 128VOSS IS THE BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO
FILE ANY TAX RETURNS THAT REMAIN OUTSTANDING.  NEITHER THE PROJECT OWNER NOR
128VOSS HAS EVER HAD ANY TAX DEFICIENCY PROPOSED OR ASSESSED AGAINST IT NOR HAS
THE PROJECT OWNER OR 128VOSS EVER EXECUTED ANY WAIVER OF ANY STATUTE OF
LIMITATIONS ON THE ASSESSMENT OR COLLECTION OF ANY TAX.  IN THE CASE OF TAXES
FOR THE CURRENT PERIOD NOT YET DUE, BOTH PROJECT OWNER AND 128VOSS HAVE MADE
ADEQUATE PROVISION UNDER SECTION 1.3 FOR THE PAYMENT OF ALL TAXES FOR WHICH THE
PROJECT OWNER OR 128VOSS, AS APPLICABLE, IS OR MAY BECOME LIABLE FOR PAYMENT. 
BOTH THE PROJECT OWNER AND 128VOSS HAVE WITHHELD AND PAID OVER TO APPROPRIATE
GOVERNMENTAL ENTITIES ANY TAXES DUE WITH RESPECT TO AMOUNTS PAID OR OWING TO
EMPLOYEES (WHICH NEITHER PROJECT OWNER NOR 128VOSS IS PERMITTED TO HAVE PURSUANT
TO THE TERMS OF THIS AGREEMENT), INDEPENDENT CONTRACTORS, CREDITORS, MEMBERS OR
OTHER THIRD PARTIES IN ACCORDANCE WITH APPLICABLE LAW.


(C)                                  (I) NO FEDERAL, STATE, LOCAL OR FOREIGN
AUDITS OR OTHER ADMINISTRATIVE PROCEEDINGS OR COURT PROCEEDINGS ARE PRESENTLY
PENDING WITH REGARD TO ANY TAXES OR TAX RETURNS OF THE PROJECT OWNER OR 128VOSS,
AND NONE OF THE PROJECT OWNER, 128VOSS OR SELLER WITH RESPECT TO THE PROJECT
OWNER, 128VOSS OR THE PROJECT HAS RECEIVED ANY WRITTEN NOTICE OF ANY PENDING OR
PROPOSED CLAIMS, AUDITS OR PROCEEDINGS WITH RESPECT TO TAXES, (II) NONE OF THE
PROJECT OWNER, 128VOSS OR SELLER WITH RESPECT TO THE PROJECT OWNER, 128VOSS OR
THE PROJECT HAS RECEIVED ANY NOTICE OF DEFICIENCY OR ASSESSMENT FROM ANY
GOVERNMENTAL ENTITY FOR ANY AMOUNT OF TAX THAT HAS NOT BEEN FULLY SETTLED OR
SATISFIED, AND NO SUCH DEFICIENCY OR ASSESSMENT IS PROPOSED, (III) THE PROJECT
OWNER AND 128VOSS HAVE DISCLOSED ON THEIR TAX RETURNS ALL POSITIONS TAKEN
THEREIN THAT COULD GIVE RISE TO A SUBSTANTIAL UNDERSTATEMENT OF TAXES WITHIN THE
MEANING OF CODE SECTION 6662 OR ANY SIMILAR STATUTE OR REGULATION UNDER STATE,
LOCAL AND FOREIGN LAW, AND (IV) NONE OF THE PROJECT OWNER, 128VOSS OR SELLER
WITH RESPECT TO THE PROJECT OWNER, 128VOSS OR THE PROJECT HAS EXECUTED ANY
WAIVER OF ANY STATUTE OF LIMITATIONS ON THE ASSESSMENT OR COLLECTION OF ANY TAX.


(D)                                 THERE ARE NO TAX LIENS UPON ANY ASSETS OR
PROPERTY OF THE PROJECT OWNER OR 128VOSS EXCEPT FOR STATUTORY LIENS FOR CURRENT
TAXES NOT YET DUE AND PAYABLE.


(E)                                  THE PROJECT OWNER AND 128VOSS ARE AND
ALWAYS HAVE BEEN TREATED AS DISREGARDED ENTITIES FOR FEDERAL INCOME TAX
PURPOSES.


(F)                                    NEITHER THE PROJECT OWNER NOR 128VOSS IS,
NOR HAS EITHER ONE EVER BEEN, A PARTY TO ANY TAX-SHARING AGREEMENT WITH ANY
PERSON.

15


--------------------------------------------------------------------------------





2.11                        LIABILITIES AND OBLIGATIONS.  EXCEPT FOR PERMITTED
OBLIGATIONS, NEITHER THE PROJECT OWNER NOR 128 VOSS HAS ANY LIABILITIES,
OBLIGATIONS OR COMMITMENTS OF ANY NATURE, WHETHER ABSOLUTE, ACCRUED, UNACCRUED,
EXPRESS OR IMPLIED, UNMATURED, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, OR ANY
UNSATISFIED JUDGMENTS.


2.12                        LICENSES AND PERMITS.  THE PROJECT OWNER POSSESSES
ALL DISCRETIONARY APPROVALS FROM GOVERNMENTAL ENTITIES TO PERMIT DEVELOPMENT OF
THE PROJECT AND WILL, AS PART OF THE DEVELOPMENT OF THE PROJECT, OBTAIN ALL
ADDITIONAL GOVERNMENTAL AUTHORIZATIONS NECESSARY OR APPROPRIATE FOR THE
DEVELOPMENT AND CONSTRUCTION OF THE PROJECT.  THE PROJECT OWNER IS NOT IN
DEFAULT, NOR HAS IT RECEIVED ANY WRITTEN NOTICE OF, NOR IS THERE, TO THE
KNOWLEDGE OF SELLER OR THE PROJECT OWNER, ANY THREAT TO REVOKE OR CHALLENGE ANY
SUCH GOVERNMENTAL AUTHORIZATIONS.  NONE OF THE PROJECT OWNER, 128VOSS, OR THE
SELLER WITH RESPECT TO THE PROJECT OWNER, 128VOSS OR THE PROJECT HAS BEEN
NOTIFIED BY ANY PERSON OR AUTHORITY THAT SUCH PERSON OR AUTHORITY HAS RESCINDED,
RESTRICTED, OR NOT RENEWED, OR INTENDS TO RESCIND, RESTRICT OR NOT RENEW, ANY
GOVERNMENTAL AUTHORIZATIONS OR THAT PENALTIES OR OTHER DISCIPLINARY ACTION HAS
BEEN, IS THREATENED TO, OR WILL BE ASSESSED OR TAKEN AGAINST THE PROJECT OWNER,
128VOSS OR THE PROPERTY.


2.13                        PROPERTY.


(A)                                  PARTIES IN POSSESSION.  THERE ARE NO
PARTIES IN POSSESSION OF ANY PORTION OF THE PROPERTY EXCEPT PROJECT OWNER AND
TENANTS UNDER THE TENANT LEASES.


(B)                                 SERVICE CONTRACTS.  THE SERVICE CONTRACTS
DELIVERED TO PURCHASER ARE TRUE, CORRECT AND COMPLETE COPIES OF ALL MATERIAL
CONTRACTS AND AGREEMENTS RELATING TO THE OWNERSHIP, OPERATION OR LEASING OF THE
PROPERTY ENTERED INTO BY PROJECT OWNER (EXCEPT TENANT LEASES, THE DOCUMENTS
EVIDENCING THE CONSTRUCTION LOAN, THE DOCUMENTS OR AGREEMENTS DESCRIBED OR
LISTED ON THE PERMITTED EXCEPTIONS).


(C)                                  ROLLBACK TAXES.  NO PART OF THE LAND HAS
BEEN ASSESSED FOR REAL ESTATE TAXES DURING THE PRECEDING FIVE (5) YEARS (I) BY
USING “AGRICULTURAL USE” VALUE WITHIN THE MEANING OF TEX. CONST.ART. XIII, 1-D
TO VALUE THE LAND OR ANY PART THEREOF, OR (II) BY TREATING THE LAND OR ANY PART
THEREOF AS “OPEN SPACE LAND DEVOTED TO TIMBER PRODUCTION ON THE BASIS OF ITS
PRODUCTIVE CAPACITY” OR “OPEN SPACE LAND DEVOTED TO FARM OR RANCH PURPOSES ON
THE BASIS OF ITS PRODUCTIVE CAPACITY” WITHIN THE MEANING OF TEX. CONST. ART.
XIII, 1-D-1, OR (III) BY TREATING THE LAND OR ANY PART THEREOF AS “LAND
DESIGNATED FOR AGRICULTURAL USE” WITHIN THE MEANING OF TEX. TAX CODE ANN.
23.41-23.46 (VERNON 1982, AS AMENDED); OR, (IV) BY TREATING THE LAND OR ANY PART
THEREOF AS “QUALIFIED OPEN SPACE LAND” WITHIN THE MEANING OF TEX. TAX CODE ANN.
23.51-23.57 (VERNON 1982, AS AMENDED); OR, (V) BY TREATING THE LAND OR ANY
PORTION THEREOF AS “QUALIFIED TIMBER LAND” WITHIN THE MEANING OF TEX. TAX CODE
ANN. 23.71-23.79 (VERNON 1982, AS AMENDED).


(D)                                 UTILITIES.  ALL UTILITIES REQUIRED FOR THE
CONSTRUCTION AND OPERATION PROJECT, INCLUDING, WITHOUT LIMITATION, STORM SEWER,
SANITARY SEWER, NATURAL GAS, WATER, ELECTRICITY AND TELEPHONE ARE AVAILABLE IN
ADEQUATE CAPACITY TO THE LAND.


(E)                                  EQUIPMENT.  EXCEPT AS SET FORTH ON SCHEDULE
2.13(D), ALL MACHINERY, EQUIPMENT, COMPUTER HARDWARE AND SOFTWARE, VEHICLES OR
OTHER PERSONAL PROPERTY OWNED BY THE PROJECT OWNER FOR THE CONDUCT OF THE
BUSINESSES OF THE PROJECT OWNER (I) HAVE BEEN MAINTAINED BY

16


--------------------------------------------------------------------------------



SELLER OR THE PROJECT OWNER IN ACCORDANCE WITH MAINTENANCE PRACTICES THAT ARE
STANDARD FOR TRAMMELL CROW RESIDENTIAL AND (II) ARE IN GOOD CONDITION AND
REPAIR.


(F)                                    CONTRACTS.  ON THE CLOSING DATE, THE ONLY
WRITTEN AGREEMENTS, CONTRACTS, NOTES, BONDS, DEBENTURES, INDENTURES, MORTGAGES,
PROMISES AND UNDERSTANDINGS TO WHICH THE PROJECT OWNER OR 128VOSS IS A PARTY OR
ASSIGNEE (THE “CONTRACTS”) WILL BE ONLY OF THE TYPE THAT ARE PERMITTED
OBLIGATIONS.  THE PROJECT OWNER IS NOT IN BREACH OR DEFAULT OF ANY MATERIAL
PROVISION OF ANY CONTRACT, NOR HAS SELLER, THE PROJECT OWNER OR 128VOSS RECEIVED
ANY NOTICE OR OTHER COMMUNICATION ALLEGING SUCH A BREACH OR DEFAULT.  NONE OF
THE SELLER, THE PROJECT OWNER NOR 128VOSS HAS RECEIVED ANY NOTICE OF TERMINATION
OR OTHER INDICATION THAT ANY PARTY TO ANY CONTRACT WILL TERMINATE, FAIL TO
RENEW, FAIL TO RECOGNIZE THE VALIDITY OF, ANY MATERIAL CONTRACT.   ALL RIGHTS OF
THE PROJECT OWNER UNDER THE CONTRACTS WILL BE ENFORCEABLE BY THE PROJECT OWNER
AFTER THE CLOSING WITHOUT THE CONSENT OR AGREEMENT OF ANY OTHER PARTY.


2.14                        EMPLOYEES; BENEFIT PLANS.  NEITHER THE PROJECT OWNER
NOR 128VOSS HAS ANY EMPLOYEES, AND NEITHER ENTITY HAS EVER HAD ANY EMPLOYEES. 
NEITHER THE PROJECT OWNER NOR 128VOSS HAS EVER MAINTAINED, SPONSORED,
PARTICIPATED IN OR CONTRIBUTED TO, OR BEEN REQUIRED TO CONTRIBUTE TO, NOR WILL
THE PROJECT OWNER OR 128VOSS BE SUBJECT TO ANY OBLIGATION, RESPONSIBILITY OR
LIABILITY WITH RESPECT TO, ANY EMPLOYEE BENEFIT PLAN OR SELLER/ERISA AFFILIATE
BENEFIT PLAN (AS DEFINED BELOW). “EMPLOYEE BENEFIT PLANS” MEANS COLLECTIVELY ANY
“EMPLOYEE BENEFIT PLAN” AS DEFINED BY SECTION 3(3) OF ERISA, “MULTIEMPLOYER
PLAN,” AS DEFINED IN SECTION 4001 OF ERISA, “EMPLOYEE PENSION BENEFIT PLAN” (AS
DEFINED IN SECTION 3(2) OF ERISA) THAT IS SUBJECT TO TITLE IV OF ERISA OR
SECTION 412 OF THE CODE, SPECIFIED FRINGE BENEFIT PLAN AS DEFINED IN SECTION
6039D OF THE CODE, OR OTHER BONUS, INCENTIVE COMPENSATION, DEFERRED
COMPENSATION, PROFIT SHARING, STOCK OPTION, STOCK APPRECIATION RIGHT, STOCK
BONUS, STOCK PURCHASE, EMPLOYEE STOCK OWNERSHIP, SAVINGS, SEVERANCE,
SUPPLEMENTAL UNEMPLOYMENT, LAYOFF, SALARY CONTINUATION, RETIREMENT, PENSION,
HEALTH, LIFE INSURANCE, DENTAL, DISABILITY, ACCIDENT, GROUP INSURANCE, VACATION,
HOLIDAY, SICK LEAVE, FRINGE BENEFIT OR WELFARE PLAN, AND ANY OTHER EMPLOYEE
COMPENSATION OR BENEFIT PLAN (WHETHER QUALIFIED OR NONQUALIFIED, CURRENTLY
EFFECTIVE OR TERMINATED, WRITTEN OR UNWRITTEN), OR ANY TRUST, ESCROW OR OTHER
AGREEMENT RELATED THERETO. “SELLER/ERISA AFFILIATE BENEFIT PLAN” MEANS ANY
EMPLOYEE BENEFIT PLAN WHICH ANY TRADE OR BUSINESS (WHETHER OR NOT INCORPORATED)
WHICH IS OR AT ANY TIME WITHIN THE SIX (6) YEAR PERIOD PRECEDING THE DATE OF
THIS AGREEMENT WOULD HAVE BEEN TREATED AS A “SINGLE EMPLOYER” WITH THE PROJECT
OWNER UNDER SECTION 414(B), (C), (M), OR (O) OF THE CODE (“ERISA AFFILIATE”)
MAINTAINS, SPONSORS, PARTICIPATES IN, CONTRIBUTES TO, OR IS REQUIRED TO
CONTRIBUTE TO, OR WITH RESPECT TO WHICH THE PROJECT OWNER, 128VOSS OR ANY ERISA
AFFILIATE HAS ANY OBLIGATION OR LIABILITY (CONTINGENT OR OTHERWISE).


2.15                        CONDUCT OF BUSINESS.


(A)                                  CHANGES.  SINCE THEIR DATE OF FORMATION
NEITHER OF THE PROJECT OWNER NOR 128VOSS HAS (I) AUTHORIZED OR ISSUED ANY EQUITY
SECURITIES; GRANTED ANY OPTION OR RIGHT TO PURCHASE ANY EQUITY SECURITIES;
ISSUED ANY SECURITY CONVERTIBLE INTO EQUITY SECURITIES; GRANTED ANY REGISTRATION
RIGHTS; OR PURCHASED, REDEEMED, RETIRED, OR OTHERWISE ACQUIRED ANY EQUITY
SECURITIES; (II) AMENDED ITS ORGANIZATIONAL DOCUMENTS OTHER THAN TO CHANGE ITS
NAME; (III) SOLD OR TRANSFERRED ANY ASSETS EXCEPT IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH THE CONSTRUCTION AND OPERATION OF THE PROJECT;
(IV) MORTGAGED OR PLEDGED ANY ASSETS OR BEEN SUBJECTED TO ANY LIEN OR OTHER
ENCUMBRANCE OTHER THAN PURSUANT TO THE CONSTRUCTION LOAN, THE MEZZANINE LOANS
AND THE PERMITTED EXCEPTIONS; (V) INCURRED

17


--------------------------------------------------------------------------------





OR BECOME SUBJECT TO ANY DEBT, LIABILITY OR LEASE OBLIGATION, OTHER THAN
PURSUANT TO THE CONSTRUCTION LOAN OR THE MEZZANINE LOANS, OR, WITH RESPECT TO
THE PROJECT OWNER, THE PERMITTED OBLIGATIONS; (VI) INCURRED OBLIGATIONS OR
ENTERED INTO CONTRACTS OTHER THAN THE CONSTRUCTION LOAN, THE MEZZANINE LOANS OR
THE PERMITTED OBLIGATIONS OR CONSTRUCTION CONTRACTS FOR THE PROJECT;
(VII) SUFFERED ANY DAMAGE, DESTRUCTION OR LOSS OF ANY ASSETS; (VIII) WAIVED OR
RELINQUISHED ANY MATERIAL RIGHTS OR CANCELED OR COMPROMISED ANY MATERIAL DEBT OR
CLAIM OWING TO IT, IN EITHER CASE, WITHOUT ADEQUATE CONSIDERATION OR NOT IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE CONSTRUCTION AND OPERATION OF
THE PROJECT; OR (IX) AGREED TO DO ANY OF THE FOREGOING.


(B)                                 NO ADVERSE CHANGE.  SINCE THE DATE OF
FORMATION OF THE PROJECT OWNER, THE PROJECT OWNER HAS CONDUCTED ITS BUSINESS
ONLY IN THE ORDINARY COURSE FOR THE ACQUISITION OF THE LAND AND THE CONSTRUCTION
AND OPERATION OF THE PROJECT CONSISTENT WITH PREVAILING INDUSTRY PRACTICES. 
SINCE THE DATE OF FORMATION OF 128VOSS, 128VOSS HAS CONDUCTED ITS BUSINESS ONLY
IN THE ORDINARY COURSE.


2.16                        BOOKS AND RECORDS.  THE PROJECT OWNER’S AND
128VOSS’S BOOKS AND RECORDS, INCLUDING WITHOUT LIMITATION ALL FINANCIAL RECORDS,
BUSINESS RECORDS, MINUTE BOOKS AND EQUITY TRANSFER RECORDS, (A) ARE COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS AND ALL TRANSACTIONS TO WHICH THE PROJECT OWNER
IS OR HAS BEEN A PARTY ARE ACCURATELY REFLECTED THEREIN, (B) HAVE BEEN
MAINTAINED IN ACCORDANCE WITH CUSTOMARY AND SOUND BUSINESS PRACTICES IN THE
PROJECT OWNER’S INDUSTRY, AND (C) ACCURATELY REFLECT THE ASSETS, LIABILITIES,
FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE PROJECT OWNER IN ALL
MATERIAL RESPECTS.  ALL COMPUTER-GENERATED REPORTS AND OTHER COMPUTER DATA
INCLUDED IN SUCH BOOKS AND RECORDS ARE COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS AND WERE PREPARED IN ACCORDANCE WITH SOUND BUSINESS PRACTICES BASED
UPON AUTHENTIC DATA.


2.17                        COMPLIANCE WITH LAWS.  NONE OF THE PROJECT OWNER,
128VOSS, OR THE SELLER WITH RESPECT TO THE PROJECT OWNER, 128VOSS OR THE PROJECT
HAS VIOLATED ANY JUDGMENT, WRIT, DECREE, ORDER, LAW, STATUTE, RULE OR REGULATION
TO WHICH IT IS SUBJECT OR A PARTY, OR BY WHICH THE BUSINESSES OR ASSETS OF THE
PROJECT OWNER ARE BOUND OR AFFECTED (COLLECTIVELY, “LEGAL REQUIREMENTS”), OTHER
THAN ANY LEGAL REQUIREMENT THE VIOLATION OF WHICH WOULD NOT HAVE A MATERIALLY
ADVERSE EFFECT ON THE PROJECT OWNER.  NONE OF THE PROJECT OWNER, 128VOSS, OR THE
SELLER WITH RESPECT TO THE PROJECT OWNER, 128VOSS OR THE PROJECT HAS RECEIVED
NOTICE OF ANY ACTUAL, ALLEGED OR POTENTIAL VIOLATION OF A LEGAL REQUIREMENT BY
THE PROJECT OWNER, 128VOSS OR THE SELLER WITH RESPECT TO THE PROJECT OWNER,
128VOSS OR THE PROJECT OTHER THAN VIOLATIONS THAT HAVE BEEN CORRECTED AND FOR
WHICH NO LEGAL ACTION IS PENDING OR THREATENED.  NONE OF THE PROJECT OWNER,
128VOSS, OR THE SELLER WITH RESPECT TO THE PROJECT OWNER, 128VOSS OR THE
PROJECT, NOR ANY OF THEIR FORMER OR CURRENT OFFICERS, DIRECTORS, EMPLOYEES
(WHICH NEITHER PROJECT OWNER NOR 128VOSS IS PERMITTED TO HAVE PURSUANT TO THE
TERMS OF THIS AGREEMENT), AGENTS OR REPRESENTATIVES (ACTING ON BEHALF OF THE
PROJECT, THE PROJECT OWNER OR 128VOSS) HAS MADE OR AGREED TO MAKE, DIRECTLY OR
INDIRECTLY, ANY (I) BRIBES OR KICKBACKS, ILLEGAL POLITICAL CONTRIBUTIONS,
PAYMENTS FROM FUNDS NOT RECORDED ON BOOKS AND RECORDS, OR FUNDS TO GOVERNMENTAL
OFFICIALS (OR ANY SUCH OFFICIAL’S FAMILY MEMBERS OR AFFILIATES) FOR THE PURPOSE
OF AFFECTING THEIR ACTION OR THE ACTION OF THE GOVERNMENT THEY REPRESENT, TO
OBTAIN FAVORABLE TREATMENT IN SECURING BUSINESS OR LICENSES OR TO OBTAIN SPECIAL
CONCESSIONS, (II) ILLEGAL PAYMENTS FROM CORPORATE FUNDS TO OBTAIN OR RETAIN
BUSINESS OR (III) PAYMENTS FROM CORPORATE FUNDS TO GOVERNMENTAL OFFICIALS FOR
THE PURPOSE OF AFFECTING THEIR ACTION OR THE ACTION OF THE GOVERNMENT THEY
REPRESENT, TO OBTAIN FAVORABLE TREATMENT IN SECURING BUSINESS OR LICENSES OR TO
OBTAIN SPECIAL CONCESSIONS.

18


--------------------------------------------------------------------------------





2.18                        ENVIRONMENTAL MATTERS.


(A)                                  128VOSS, THE PROJECT OWNER AND THE PROJECT
ARE, AND SINCE THEIR FORMATION OR COMMENCEMENT, AS APPLICABLE, HAVE BEEN IN
COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS (DEFINED BELOW).  NONE OF
128VOSS, THE PROJECT OWNER, NOR THE SELLER WITH RESPECT TO THE 128VOSS, THE
PROJECT OR THE PROJECT OWNER, HAS RECEIVED NOTICE OF ANY OBLIGATION, LIABILITY,
ORDER, SETTLEMENT, JUDGMENT, INJUNCTION OR DECREE RELATING TO OR ARISING UNDER
ENVIRONMENTAL LAWS WHICH HAS NOT BEEN RESOLVED TO THE SATISFACTION OF THE
APPROPRIATE GOVERNMENTAL ENTITIES.  NO FACTS, CIRCUMSTANCES OR CONDITIONS EXIST
WITH RESPECT TO THE PROJECT OWNER OR THE PROJECT THAT COULD GIVE RISE TO
ENVIRONMENTAL LIABILITIES APPLICABLE TO THE PROJECT OR THE VOSS MEMBERSHIP
INTEREST.


(B)                                 THE 128VOSS’S AND THE PROJECT OWNER’S USE,
HANDLING, MANUFACTURE, TREATMENT, PROCESSING, STORAGE, GENERATION, RELEASE,
DISCHARGE AND DISPOSAL OF HAZARDOUS MATERIALS IN CONNECTION WITH PAST AND
CURRENT OPERATIONS COMPLIED AND COMPLIES WITH APPLICABLE ENVIRONMENTAL LAWS THEN
IN EFFECT.


(C)                                  FOR PURPOSES OF THIS AGREEMENT:

(1)                                  “ENVIRONMENTAL LAWS” COLLECTIVELY SHALL
MEAN ALL PRESENT AND FUTURE LAWS (WHETHER COMMON LAW, STATUTE, RULE, ORDER,
REGULATION OR OTHERWISE), PERMITS, AND OTHER REQUIREMENTS OR GUIDELINES OF
GOVERNMENTAL AUTHORITIES APPLICABLE TO THE PROPERTY AND RELATING TO THE
ENVIRONMENT AND ENVIRONMENTAL CONDITIONS OR TO ANY HAZARDOUS MATERIALS OR
HAZARDOUS MATERIALS ACTIVITY (INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION, AND LIABILITY ACT OF 1980, 42 U.S.C. §§ 9601 ET SEQ., THE FEDERAL
RESOURCE CONSERVATION AND RECOVERY ACT OF 1976, 42 U.S.C. §§ 6901 ET SEQ., THE
HAZARDOUS MATERIALS TRANSPORTATION ACT, 49 U.S.C. §§ 6901 ET SEQ., THE FEDERAL
WATER POLLUTION CONTROL ACT, 33 U.S.C. §§ 1251 ET SEQ., THE CLEAN AIR ACT, 33
U.S.C. §§ 7401 ET SEQ., THE CLEAN AIR ACT, 42 U.S.C. §§ 7401 ET SEQ., THE TOXIC
SUBSTANCES CONTROL ACT, 15 U.S.C. §§ 2601-2629, THE SAFE DRINKING WATER ACT, 42
U.S.C. §§ 300F-300J, THE EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT, 42
U.S.C. §§ 1101 ET SEQ., THE CLEAN WATER ACT, 33 U.S.C. § 1251 ET SEQ. AND ANY
SO-CALLED “SUPER FUND” OR “SUPER LIEN” LAW, ENVIRONMENTAL LAWS ADMINISTERED BY
THE ENVIRONMENTAL PROTECTION AGENCY, OR ANY SIMILAR STATE AND LOCAL LAWS AND
REGULATIONS, AS WELL AS ALL AMENDMENTS THERETO AND ALL REGULATIONS, ORDERS,
DECISIONS, AND DECREES NOW OR HEREAFTER PROMULGATED THEREUNDER).

(2)                                  “ENVIRONMENTAL LIABILITIES” MEANS, ALL
LIABILITIES, OBLIGATIONS, RESPONSIBILITIES, REMEDIAL ACTIONS, LOSSES, DAMAGES,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE FEES, DISBURSEMENTS AND EXPENSES OF
COUNSEL, EXPERTS AND CONSULTANTS AND COSTS OF INVESTIGATION AND FEASIBILITY
STUDIES), FINES, PENALTIES, SANCTIONS AND INTEREST INCURRED AS A RESULT OF ANY
CLAIM OR DEMAND BY ANY OTHER PERSON ARISING UNDER ANY ENVIRONMENTAL LAW.

(3)                                  “RELEASE” MEANS ANY SPILLING, LEAKING,
PUMPING, POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING, ESCAPING,
LEACHING, DUMPING, DISPOSING OR MIGRATING INTO OR THROUGH THE ENVIRONMENT OR ANY
NATURAL OR MAN-MADE STRUCTURE.


2.19                        NO BANKRUPTCY.  NO BANKRUPTCY, INSOLVENCY,
REARRANGEMENT OR SIMILAR ACTION INVOLVING THE PROJECT OWNER OR 128VOSS, WHETHER
VOLUNTARY OR INVOLUNTARY, IS PENDING OR THREATENED,

19


--------------------------------------------------------------------------------




and neither the Project Owner nor 128Voss has ever: (i) filed a voluntary
petition in bankruptcy; (ii) been adjudicated a bankrupt or insolvent or filed a
petition or action seeking any reorganization, arrangement, recapitalization,
readjustment, liquidation, dissolution or similar relief under any federal
bankruptcy act or any other laws; (iii) sought or acquiesced in the appointment
of any trustee, receiver or liquidator of all or any substantial part of its
properties, the Property or any portion thereof; or (iv) made an assignment for
the benefit of creditors or admitted in writing its or his inability to pay its
or his debts generally as the same become due.


2.20                        BANK ACCOUNTS.  EXCEPT AS DISCLOSED IN WRITING TO
PURCHASER, NEITHER PROJECT OWNER NOR 128VOSS HAS ANY ACCOUNT OR SAFE DEPOSIT BOX
AT ANY BANK OR FINANCIAL INSTITUTION.


2.21                        TERRORISM.  NONE OF SELLER, PROJECT OWNER OR
128VOSS, NOR ANY OF THEIR RESPECTIVE PARTNERS, MEMBERS, SHAREHOLDERS OR OTHER
EQUITY OWNERS, AND NONE OF THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS,
REPRESENTATIVES OR AGENTS, (I) IS A PERSON OR ENTITY WITH WHOM U.S. PERSONS OR
ENTITIES ARE RESTRICTED FROM DOING BUSINESS UNDER REGULATIONS OF THE OFFICE OF
FOREIGN ASSET CONTROL (“OFAC”) OF THE DEPARTMENT OF THE TREASURY (INCLUDING
THOSE NAMED ON OFAC’S SPECIALLY DESIGNATED AND BLOCKED PERSONS LIST) OR UNDER
ANY STATUTE, EXECUTIVE ORDER (INCLUDING THE SEPTEMBER 24, 2001, EXECUTIVE ORDER
BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN
TO COMMIT, OR SUPPORT TERRORISM), OR OTHER GOVERNMENTAL ACTION RELATING TO
TERRORIST ACTIVITIES OR MONEY LAUNDERING AND (II) IS ENGAGED IN ANY DEALINGS OR
TRANSACTIONS OR BE OTHERWISE ASSOCIATED WITH SUCH PERSONS OR ENTITIES.


2.22                        BROKERS AND FINDERS FEES.  NO PERSON IS ENTITLED TO
ANY FEE FROM SELLER OR PROJECT OWNER AS A BROKER OR FINDER AS A RESULT OF THE
SALE OF THE VOSS MEMBERSHIP INTEREST.


2.23                        FULL DISCLOSURE.  THE REPRESENTATIONS AND WARRANTIES
OF THE SELLER CONTAINED IN THIS AGREEMENT AND THE INSTRUMENTS, DOCUMENTS,
CERTIFICATES AND SCHEDULES DELIVERED HEREWITH CONTAIN NO UNTRUE STATEMENT OF A
MATERIAL FACT AND, WHEN TAKEN TOGETHER AS A WHOLE, DO NOT OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN NOT MISLEADING.

Conditions Disclaimers.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES IN THIS
ARTICLE II, SELLER SPECIFICALLY DISCLAIMS ALL WARRANTIES OR REPRESENTATIONS OF
ANY KIND OR CHARACTER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE (INCLUDING
WARRANTIES OF HABITABILITY, MERCHANTABILITY, WORKMANLIKE CONSTRUCTION AND
FITNESS FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED BY PURCHASER) WITH
RESPECT TO THE PROPERTY OR ITS CONDITION.  THE DISCLAIMERS IN THIS PARAGRAPH
SPECIFICALLY EXTEND TO (1) MATTERS RELATING TO HAZARDOUS MATERIALS AND
COMPLIANCE WITH ENVIRONMENTAL LAWS, (2) GEOLOGICAL CONDITIONS, INCLUDING
SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND STREAMS AND
RESERVOIRS AND OTHER UNDERGROUND WATER CONDITIONS, LIMITATIONS REGARDING THE
WITHDRAWAL OF WATER, EARTHQUAKE FAULTS, AND MATTERS RELATING TO FLOOD PRONE
AREAS, FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARDS, (3) DRAINAGE, (4) SOIL
CONDITIONS, INCLUDING THE EXISTENCE OF UNSTABLE SOILS, CONDITIONS OF SOIL FILL,
SUSCEPTIBILITY TO LANDSLIDES, AND THE SUFFICIENCY OF ANY UNDERSHORING, (5) THE
VALUE AND PROFIT POTENTIAL OF THE PROPERTY, (6) DESIGN, QUALITY, SUITABILITY,
STRUCTURAL INTEGRITY

20


--------------------------------------------------------------------------------




AND PHYSICAL CONDITION OF THE PROPERTY AND (7) COMPLIANCE OF THE PROPERTY WITH
ANY LAWS (INCLUDING BUILDING CODES AND SIMILAR LAWS, THE AMERICANS WITH
DISABILITIES ACT OF 1990 AND THE FAIR HOUSING AMENDMENTS ACT OF 1988).  EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE II OF THIS
AGREEMENT, PURCHASER IS ACQUIRING THE VOSS MEMBERSHIP INTERESTS WITH THE
UNDERSTANDING THAT THE PROPERTY IS “AS IS” AND “WHERE IS” AND SUBJECT TO ALL
FAULTS, DEFECTS OR OTHER ADVERSE MATTERS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, UPON CLOSING PURCHASER WILL ASSUME ALL RISKS OF THE PROPERTY,
INCLUDING ADVERSE STRUCTURAL, PHYSICAL, ECONOMIC OR ENVIRONMENTAL CONDITIONS OF
THE PROPERTY THAT MAY THEN EXIST, WHETHER OR NOT REVEALED BY THE INSPECTIONS AND
INVESTIGATIONS CONDUCTED BY PURCHASER.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO
LIMIT ANY RIGHTS OR CLAIMS THE PROJECT OWNER MAY HAVE AGAINST THE GENERAL
CONTRACTOR PURSUANT TO THE CONSTRUCTION CONTRACT OR ANY CLAIMS AGAINST ANY
SUBCONTRACTOR OR SUPPLIER RELATIVE TO THE DEVELOPMENT AND CONSTRUCTION OF THE
PROJECT.  Purchaser acknowledges and agrees that the disclaimers, waivers,
releases and other provisions set forth in this paragraph are an integral part
of this Agreement and that Seller would not have agreed to complete the
transaction on the terms provided in this Agreement without the disclaimers,
waivers, releases and other provisions set forth in this paragraph.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:


3.1                               EXISTENCE.  PURCHASER IS A DELAWARE LIMITED
LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE, AND HAS THE REQUISITE POWER AND AUTHORITY TO
OWN ITS ASSETS AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED.


3.2                               POWER AND AUTHORITY.


(A)                                  PURCHASER HAS THE FULL LEGAL RIGHT, POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND ALL AGREEMENTS AND OTHER
DOCUMENTS EXECUTED AND DELIVERED BY IT PURSUANT TO THIS AGREEMENT AND TO
CONSUMMATE THE PURCHASE OF THE VOSS MEMBERSHIP INTEREST AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY;


(B)                                 PURCHASER HAS DULY AND PROPERLY TAKEN ALL
ACTION REQUIRED BY LAW AND ITS ORGANIZATIONAL DOCUMENTS TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ANY RELATED DOCUMENTS
AND THE CONSUMMATION OF THE MEMBERSHIP INTEREST PURCHASE; AND


(C)                                  THIS AGREEMENT AND ALL AGREEMENTS AND
DOCUMENTS EXECUTED BY PURCHASER AND DELIVERED TO SELLER IN CONNECTION HEREWITH
HAVE BEEN DULY EXECUTED AND DELIVERED BY PURCHASER AND CONSTITUTE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF PURCHASER ENFORCEABLE AGAINST PURCHASER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS.

21


--------------------------------------------------------------------------------





3.3                               NO VIOLATION.  THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE AGREEMENTS EXECUTED AND DELIVERED BY PURCHASER PURSUANT
TO THIS AGREEMENT, DO NOT, AND THE CONSUMMATION OF THE ACTIONS CONTEMPLATED
HEREBY OR THEREBY WILL NOT, (I) VIOLATE, CONTRAVENE OR CONFLICT WITH ANY
PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF PURCHASER, (II) VIOLATE, CONTRAVENE
OR CONFLICT WITH ANY PROVISIONS OF, RESULT IN THE ACCELERATION OF ANY OBLIGATION
UNDER, CONSTITUTE A DEFAULT OR BREACH UNDER, OR GIVE ANY RIGHT OF TERMINATION OR
CANCELLATION UNDER, ANY MATERIAL MORTGAGE, LIEN, LEASE, AGREEMENT, RENT,
CONTRACT, NOTE, INSTRUMENT, DEBENTURE, LICENSE, ORDER, ARBITRATION AWARD,
JUDGMENT OR DECREE TO WHICH PURCHASER IS A PARTY OR BY WHICH PURCHASER IS BOUND,
OR (III) VIOLATE, CONTRAVENE OR CONFLICT WITH ANY LAW, RULE OR REGULATION TO
WHICH PURCHASER IS SUBJECT.


3.4                               BROKERS AND FINDERS FEES.  NO PERSON IS
ENTITLED TO ANY FEE FROM PURCHASER AS A BROKER OR FINDER AS A RESULT OF THE
PURCHASE OF THE VOSS MEMBERSHIP INTEREST.


3.5                               INVESTMENT REPRESENTATIONS.


(A)                                  SUITABILITY AS A PURCHASER OF THE VOSS
MEMBERSHIP INTEREST.  PURCHASER (I) IS AN “ACCREDITED INVESTOR,” AS THAT TERM IS
DEFINED IN REGULATION D UNDER THE SECURITIES ACT AND HAS SUCH KNOWLEDGE, SKILL
AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE VOSS MEMBERSHIP INTEREST
AND THE SUITABILITY THEREOF AS AN INVESTMENT FOR IT, (II) UNDERSTANDS THAT AN
INVESTMENT IN THE VOSS MEMBERSHIP INTEREST INVOLVES A RISK OF FINANCIAL LOSS,
AND (III) UNDERSTANDS THAT THE VOSS MEMBERSHIP INTEREST HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS AND THAT THE VOSS
MEMBERSHIP INTEREST MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND COMPARABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM.


(B)                                 INVESTMENT.  PURCHASER HAS NOT ENTERED INTO
ANY AGREEMENT TO EXCHANGE THE VOSS MEMBERSHIP INTEREST WITH ANY OTHER PARTY. 
PURCHASER IS ACQUIRING THE VOSS MEMBERSHIP INTEREST FOR INVESTMENT FOR ITS OWN
ACCOUNT AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY
DISTRIBUTION THEREOF IN VIOLATION OF FEDERAL AND STATE SECURITIES LAWS.


3.6                               CONSENTS.  NO CONSENT, AUTHORIZATION, PERMIT,
LICENSE OR FILING WITH ANY GOVERNMENTAL AUTHORITY, LENDER, LESSOR, LANDLORD,
MANUFACTURER, SUPPLIER OR OTHER PERSON OR ENTITY IS REQUIRED TO AUTHORIZE, OR IS
REQUIRED IN CONNECTION WITH, THE EXECUTION, DELIVERY AND PERFORMANCE BY
PURCHASER OF THIS AGREEMENT AND THE AGREEMENTS AND DOCUMENTS CONTEMPLATED
HEREUNDER TO BE ENTERED INTO BY THE PURCHASER OR THE TRANSFER OF THE VOSS
MEMBERSHIP INTEREST.


3.7                               TERRORISM.  NONE OF PURCHASER, NOR ANY OF ITS
RESPECTIVE MEMBERS OR OTHER EQUITY OWNERS, AND NONE OF ITS RESPECTIVE EMPLOYEES,
OFFICERS, DIRECTORS, REPRESENTATIVES OR AGENTS, (I) IS A PERSON OR ENTITY WITH
WHOM U.S. PERSONS OR ENTITIES ARE RESTRICTED FROM DOING BUSINESS UNDER
REGULATIONS OF THE OFAC (INCLUDING THOSE NAMED ON OFAC’S SPECIALLY DESIGNATED
AND BLOCKED PERSONS LIST) OR UNDER ANY STATUTE, EXECUTIVE ORDER (INCLUDING THE
SEPTEMBER 24, 2001, EXECUTIVE ORDER BLOCKING PROPERTY AND PROHIBITING
TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM),
OR OTHER GOVERNMENTAL ACTION RELATING TO TERRORIST ACTIVITIES OR MONEY
LAUNDERING AND (II) IS ENGAGED IN ANY DEALINGS OR TRANSACTIONS OR BE OTHERWISE
ASSOCIATED WITH SUCH PERSONS OR ENTITIES.

22


--------------------------------------------------------------------------------





ARTICLE IV.
POST-CLOSING AGREEMENTS


4.1                               FURTHER ACTION.  FROM AND AFTER THE CLOSING,
EACH PARTY HERETO SHALL PERFORM SUCH FURTHER ACTS AND EXECUTE SUCH DOCUMENTS,
AND OTHERWISE COOPERATE WITH THE OTHER PARTIES HERETO, AS MAY BE REASONABLY
REQUIRED TO EFFECTUATE THE MEMBERSHIP INTEREST PURCHASE AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY.


4.2                               RECEIPT OF PAYMENTS AND CORRESPONDENCE.  FROM
AND AFTER THE CLOSING:


(A)                                  IF EITHER PARTY AT ANY TIME COMES INTO
POSSESSION OF ANY ASSETS THAT ARE THE PROPERTY OF THE OTHER PARTY, THE RECEIVING
PARTY SHALL DELIVER SUCH ASSETS OVER TO THE OTHER PARTY WITHIN THREE (3)
BUSINESS DAYS.


(B)                                 IF AFTER CLOSING SELLER SHALL RECEIVE ANY
COMMUNICATIONS OR CORRESPONDENCE PERTAINING TO 128VOSS, THE PROJECT OWNER OR
THEIR BUSINESSES, SELLER SHALL PROMPTLY FORWARD SUCH COMMUNICATION OR
CORRESPONDENCE TO PURCHASER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
IN THE EVENT THAT, AFTER THE CLOSING, SELLER RECEIVES ANY TELEPHONIC OR
ELECTRONIC COMMUNICATIONS (INCLUDING WITHOUT LIMITATION ELECTRONIC MAIL) OF
128VOSS OR THE PROJECT OWNER, SELLER SHALL IMMEDIATELY (AND, WITH REGARD TO
WRITTEN COMMUNICATIONS, WITHIN THREE DAYS) DIRECT SUCH COMMUNICATIONS OR
INQUIRIES TO A TELEPHONE NUMBER, ADDRESS OR ELECTRONIC MAIL ADDRESS, AS
APPLICABLE, PROVIDED BY PURCHASER.


4.3                               INSPECTION OF RECORDS.  FROM AND AFTER THE
CLOSING, EACH PARTY SHALL RETAIN AND MAKE ITS BOOKS AND RECORDS (INCLUDING WORK
PAPERS IN THE POSSESSION OF ITS ACCOUNTANTS) AVAILABLE FOR INSPECTION AND
COPYING BY THE OTHER PARTY AND ITS REPRESENTATIVES, FOR REASONABLE BUSINESS
PURPOSES RELATED TO 128VOSS, THE PROJECT OWNER AND THE MEMBERSHIP INTEREST
PURCHASE UPON REASONABLE NOTICE AND AT ALL REASONABLE TIMES DURING NORMAL
BUSINESS HOURS, FOR A THREE YEAR PERIOD AFTER THE DATE HEREOF.  EACH PARTY ALSO
SHALL MAKE SUCH BOOKS AND RECORDS AVAILABLE FOR INSPECTION AND COPYING BY THE
OTHER PARTY AND ITS REPRESENTATIVES, IN THE MANNER DESCRIBED ABOVE, FOR A SEVEN
YEAR PERIOD, TO THE EXTENT REQUIRED IN CONNECTION WITH ANY LITIGATION OR TAX
AUDIT OR INQUIRY RELATING THERETO.  IN THE EVENT OF ANY LITIGATION OR THREATENED
LITIGATION BETWEEN THE PARTIES RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, THE COVENANTS CONTAINED IN THIS SECTION 4.3 SHALL NOT BE
CONSIDERED A WAIVER BY ANY PARTY OF ANY RIGHT TO ASSERT THE ATTORNEY-CLIENT OR
OTHER PRIVILEGE.


4.4                               TRANSFER TAXES.  SELLER SHALL BE RESPONSIBLE
FOR, AND PAY AND DISCHARGE IN FULL, ANY SALES, TRANSFER OR SIMILAR TAXES
RESULTING FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


4.5                               TAX COVENANTS.


(A)                                  SELLER SHALL BE RESPONSIBLE FOR ALL TAXES
(INCLUDING WITHOUT LIMITATION, FOR THIS PURPOSE, TAXES THAT ARE DUE WITH RESPECT
TO TAX RETURNS THAT ARE REQUIRED TO BE FILED BY 128VOSS OR THE PROJECT OWNER FOR
THE TAXABLE PERIOD ENDED ON OR BEFORE THE CLOSING DATE) OF 128VOSS OR THE
PROJECT OWNER WITH RESPECT TO ANY AND ALL PERIODS, OR PORTIONS THEREOF, ENDING
ON OR BEFORE THE CLOSING DATE (THE “PRE-CLOSING DATE PERIOD”) AND FOR ALL
CLAIMS, LOSSES, LIABILITIES, OBLIGATIONS, DAMAGES, IMPOSITIONS, ASSESSMENTS,
DEMANDS, JUDGMENTS, SETTLEMENTS, COSTS AND EXPENSES WITH RESPECT TO SUCH TAXES. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER SHALL BE RESPONSIBLE

23


--------------------------------------------------------------------------------





FOR AND SHALL PROMPTLY PAY AND REIMBURSE THE PURCHASER FOR ANY AND ALL TAXES
ARISING OR RESULTING FROM 128VOSS’ OR THE PROJECT OWNER’S QUALIFICATION OR
FAILURE THEREOF TO TRANSACT BUSINESS AS A FOREIGN ENTITY IN ANY STATE FOR ALL
PRE-CLOSING DATE PERIODS.  PURCHASER SHALL BE LIABLE FOR TAXES OF 128VOSS OR THE
PROJECT OWNER WITH RESPECT TO ANY AND ALL PERIODS, OR PORTIONS THEREOF,
BEGINNING AFTER THE CLOSING DATE (THE “POST-CLOSING DATE PERIODS”) AND FOR ANY
AND ALL CLAIMS, LOSSES, LIABILITIES, OBLIGATIONS, DAMAGES, IMPOSITIONS,
ASSESSMENTS, DEMANDS, JUDGMENTS, SETTLEMENTS, COSTS AND EXPENSES WITH RESPECT TO
SUCH TAXES.  ANY AND ALL TRANSACTIONS AND THE EVENTS CONTEMPLATED BY THIS
AGREEMENT THAT OCCUR AT OR PRIOR TO THE CLOSING DATE SHALL BE DEEMED TO HAVE
OCCURRED IN THE PRE-CLOSING DATE PERIODS.  ANY AND ALL TRANSACTIONS OR EVENTS
THAT OCCUR ON THE CLOSING DATE BUT AFTER THE CLOSING SHALL BE DEEMED TO HAVE
OCCURRED IN THE POST-CLOSING DATE PERIOD.


(B)                                 IN THE CASE OF ANY TAXES THAT ARE
ATTRIBUTABLE TO A TAXABLE PERIOD THAT BEGINS BEFORE THE CLOSING DATE AND ENDS
AFTER THE CLOSING DATE, THE AMOUNT OF TAXES ATTRIBUTABLE TO THE PRE-CLOSING DATE
PERIOD SHALL BE DETERMINED AS FOLLOWS:

(1)                                  IN THE CASE OF PROPERTY (AD VALOREM),
FRANCHISE OR SIMILAR TAXES IMPOSED ON 128VOSS OR THE PROJECT OWNER BASED ON
CAPITAL (INCLUDING NET WORTH OR LONG-TERM DEBT) OR NUMBER OF SHARES OF STOCK
AUTHORIZED, ISSUED OR OUTSTANDING, THE PORTION ATTRIBUTABLE TO THE PRE-CLOSING
DATE PERIOD SHALL BE THE AMOUNT OF SUCH TAXES FOR THE ENTIRE TAXABLE PERIOD
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE
PRE-CLOSING DATE PERIOD AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN
THE ENTIRE TAXABLE PERIOD; PROVIDED, HOWEVER, THE AMOUNT OF TAX ATTRIBUTABLE TO
THE PRE-CLOSING DATE PERIOD SHALL NOT EXCEED THE AMOUNT OF TAX 128VOSS OR THE
PROJECT OWNER, AS APPLICABLE, WOULD HAVE PAID IF ITS TAXABLE PERIOD ENDED ON THE
CLOSING DATE.

(2)                                  IN THE CASE OF ALL OTHER TAXES, THE PORTION
ATTRIBUTABLE TO THE PRE-CLOSING DATE PERIOD SHALL BE DETERMINED ON THE BASIS OF
AN INTERIM CLOSING OF THE BOOKS OF 128VOSS OR THE PROJECT OWNER AS OF THE
CLOSING DATE, AND THE DETERMINATION OF THE HYPOTHETICAL TAX FOR SUCH PRE-CLOSING
DATE PERIOD SHALL BE DETERMINED ON THE BASIS OF SUCH INTERIM CLOSING OF THE
BOOKS, WITHOUT ANNUALIZATION.  THE HYPOTHETICAL TAX FOR ANY PERIOD SHALL IN NO
CASE BE LESS THAN ZERO ($0).  TAXES ATTRIBUTABLE TO THE PRE-CLOSING DATE PERIOD
SHALL BE DETERMINED UNDER THE SAME METHOD OF ACCOUNTING USED BY 128VOSS OR THE
PROJECT OWNER DURING THAT PERIOD.


(C)                                  SELLER SHALL PREPARE AND TIMELY FILE, OR
CAUSE TO BE TIMELY FILED, FOR THE PROJECT OWNER AND 128VOSS, WITH REASONABLE
ASSISTANCE OF PROJECT OWNER AND 128VOSS, TAX RETURNS THAT ARE REQUIRED BY LAW TO
BE FILED FOR THE TAXABLE PERIOD ENDED ON OR BEFORE THE CLOSING DATE.  SELLER
SHALL, AT LEAST TWENTY (20) DAYS PRIOR TO FILING SUCH TAX RETURNS, PROVIDE A
COPY OF SUCH TAX RETURNS TO PURCHASER.  PURCHASER SHALL, WITHIN TEN (10) DAYS OF
RECEIVING SUCH TAX RETURNS, ADVISE SELLER REGARDING ANY MATTERS IN SUCH TAX
RETURNS THAT IT CONSIDERS DETRIMENTAL TO PURCHASER, 128 VOSS OR THE PROJECT
OWNER, AND WITH WHICH IT DISAGREES.  IN SUCH CASE, SELLER AND PURCHASER SHALL
USE REASONABLE BEST EFFORTS TO REACH A TIMELY AND MUTUALLY SATISFACTORY SOLUTION
TO THE DISPUTED MATTERS.  SELLER SHALL PROVIDE TO PURCHASER A COPY OF ALL SUCH
TAX RETURNS TOGETHER WITH THE WORK PAPERS AND SCHEDULES UTILIZED IN THEIR
PREPARATION.  PURCHASER, 128VOSS, THE PROJECT OWNER AND SELLER SHALL COOPERATE
FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED, IN CONNECTION WITH THE FILING
OF TAX RETURNS AND ANY AUDIT, LITIGATION OR OTHER PROCEEDING WITH RESPECT TO
TAXES AND TAX RETURNS (WHICH SELLER SHALL CONTROL AND REMAIN RESPONSIBLE FOR
WITH RESPECT TO THE PRE-CLOSING DATE PERIODS).  SUCH COOPERATION SHALL INCLUDE

24


--------------------------------------------------------------------------------





THE RETENTION, AND (UPON THE OTHER PARTY’S REQUEST) THE PROVISION, OF RECORDS
AND INFORMATION THAT ARE REASONABLY RELEVANT TO ANY SUCH AUDIT, LITIGATION OR
OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A MUTUALLY CONVENIENT BASIS
TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF ANY MATERIAL PROVIDED
HEREUNDER; PROVIDED THAT THE PARTY REQUESTING ASSISTANCE SHALL PAY THE
REASONABLE OUT-OR-POCKET EXPENSES INCURRED BY THE PARTY PROVIDING SUCH
ASSISTANCE; AND PROVIDED FURTHER THAT NO PARTY SHALL BE REQUIRED TO PROVIDE
ASSISTANCE AT TIMES OR IN AMOUNTS THAT WOULD INTERFERE UNREASONABLY WITH THE
BUSINESS AND OPERATIONS OF SUCH PARTY.  PURCHASER AGREES TO RETAIN ALL BOOKS AND
RECORDS, WITH RESPECT TO TAX MATTERS PERTINENT TO PROJECT OWNER AND 128VOSS
RELATING TO ANY PRE-CLOSING DATE PERIODS, AND TO ANY TAX PERIODS BEGINNING
BEFORE THE CLOSING DATE AND ENDING AFTER THE CLOSING DATE, UNTIL THE EXPIRATION
OF ANY APPLICABLE STATUTE OF LIMITATIONS OR EXTENSIONS THEREOF.


(D)                                 AT LEAST TEN (10) DAYS PRIOR TO THE CLOSING
DATE, PURCHASER SHALL SUBMIT A WRITTEN SCHEDULE THAT SETS FORTH PURCHASER’S
PROPOSED ALLOCATION OF THE PURCHASE PRICE, IN RELATIVE PERCENTAGES FOR EACH TYPE
OF ASSET BEING ACQUIRED, WHICH SCHEDULE SHALL BE DELIVERED TO SELLER FOR
SELLER’S CONSENT THERETO, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  IF
SELLER OBJECTS TO PURCHASER’S WRITTEN SCHEDULE, PURCHASER AND SELLER SHALL USE
REASONABLE EFFORTS TO CREATE A WRITTEN SCHEDULE IN A FORM MUTUALLY AGREEABLE TO
BOTH PARTIES.  PRIOR TO THE CLOSING DATE, PURCHASER SHALL PREPARE INTERNAL
REVENUE SERVICE FORM 8594, ASSET ACQUISITION STATEMENT UNDER SECTION 1060 (“FORM
8594”), IN CONFORMITY WITH THE WRITTEN SCHEDULE AS DETERMINED IN ACCORDANCE WITH
THIS SECTION.  PURCHASER AND SELLER SHALL ATTACH SUCH FORM 8594 TO THEIR
RESPECTIVE TAX RETURNS FOR THE APPLICABLE TAX YEAR, AND TO THE EXTENT THAT THE
PURCHASE PRICE IS ADJUSTED, CONSISTENTLY REVISE AND AMEND THE ALLOCATION
SCHEDULE AND FORM 8594 AS NECESSARY.  THE ALLOCATION DERIVED PURSUANT TO THIS
SECTION SHALL BE BINDING ON PURCHASER AND SELLER FOR ALL TAX REPORTING PURPOSES
AND NEITHER PURCHASER NOR SELLER (OR ANY OF THEIR RESPECTIVE AFFILIATES) SHALL
TAKE ANY POSITION (WHETHER IN TAX RETURNS, TAX AUDITS, OR OTHER ADMINISTRATIVE
OR COURT PROCEEDINGS WITH RESPECT TO TAXES) THAT IS INCONSISTENT WITH SUCH
ALLOCATION UNLESS REQUIRED TO DO SO BY APPLICABLE LAW.


4.8                               AUDIT.  PURCHASER HAS ADVISED SELLER THAT
PURCHASER MUST CAUSE TO BE PREPARED UP TO THREE (3) YEARS OF AUDITED FINANCIAL
STATEMENTS IN RESPECT OF THE PROPERTY IN COMPLIANCE WITH THE POLICIES OF
PURCHASER AND CERTAIN LAWS AND REGULATIONS, INCLUDING, WITHOUT LIMITATION,
SECURITIES AND EXCHANGE COMMISSION REGULATION S-X. SELLER AGREES TO USE
REASONABLE EFFORTS TO COOPERATE WITH PURCHASER’S AUDITORS IN THE PREPARATION OF
SUCH AUDITED FINANCIAL STATEMENTS (IT BEING UNDERSTOOD AND AGREED THAT THE
FOREGOING COVENANT SHALL SURVIVE THE CLOSING). WITHOUT LIMITING THE GENERALITY
OF THE PRECEDING SENTENCE (I) SELLER SHALL, DURING NORMAL BUSINESS HOURS, ALLOW
PURCHASER’S AUDITORS REASONABLE ACCESS TO SUCH BOOKS AND RECORDS MAINTAINED BY
SELLER (AND SELLER’S MANAGER OF THE PROPERTY) IN RESPECT OF THE PROPERTY AS
NECESSARY TO PREPARE SUCH AUDITED FINANCIAL STATEMENTS; (II) SELLER SHALL USE
REASONABLE EFFORTS TO PROVIDE TO PURCHASER SUCH FINANCIAL INFORMATION AND
SUPPORTING DOCUMENTATION IN THE POSSESSION OF SELLER OR AS ARE NECESSARY FOR
PURCHASER’S AUDITORS TO PREPARE AUDITED FINANCIAL STATEMENTS; (III) IF PURCHASER
OR ITS AUDITORS REQUIRE ANY INFORMATION THAT IS IN THE POSSESSION OF THE PARTY
FROM WHICH SELLER PURCHASED THE PROPERTY, SELLER SHALL CONTACT SUCH PRIOR OWNER
OF THE PROPERTY AND USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN FROM SUCH
PARTY THE INFORMATION REQUESTED BY PURCHASER; (IV) SELLER WILL MAKE AVAILABLE
FOR INTERVIEW BY PURCHASER AND PURCHASER’S AUDITORS THE AGENTS OR
REPRESENTATIVES OF SELLER RESPONSIBLE FOR THE DAY-TO-DAY OPERATION OF THE
PROPERTY AND THE KEEPING OF THE BOOKS AND RECORDS IN RESPECT OF THE OPERATION OF
THE PROPERTY; AND (V) IF SELLER HAS AUDITED FINANCIAL STATEMENTS WITH RESPECT TO
THE PROPERTY, SELLER SHALL PROMPTLY PROVIDE PURCHASER’S AUDITORS WITH A COPY OF
SUCH AUDITED FINANCIAL STATEMENTS. IF AFTER THE CLOSING DATE SELLER OBTAINS AN
AUDITED FINANCIAL STATEMENT IN RESPECT OF THE PROPERTY FOR A FISCAL PERIOD PRIOR

25


--------------------------------------------------------------------------------


to the Closing Date that was not completed as of the Closing Date, then Seller
shall promptly provide Purchaser with a copy of such audited financial
statement, and the foregoing covenant shall survive Closing.  It shall be a
condition precedent to the obligations of Purchaser under this Agreement that
Seller shall have materially complied with the covenants set forth in this
Section 4.8 as of the Closing Date.


ARTICLE V.
REMEDIES


5.1                               PURCHASER’S REMEDIES.


(A)                                  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
  ALL REPRESENTATIONS AND WARRANTIES OF SELLER (I) UNDER ARTICLE II OF THIS
AGREEMENT AND (II) SET FORTH IN THE SELLER CLOSING CERTIFICATE SHALL SURVIVE THE
CLOSING FOR TWELVE MONTHS FOLLOWING THE CLOSING, AT WHICH DATE SUCH
REPRESENTATIONS AND WARRANTIES SHALL TERMINATE, EXCEPT THAT LIABILITY ARISING
FROM OR RELATED TO THE REPRESENTATIONS AND WARRANTIES IN SECTION 2.1, SECTION
2.2, SECTION 2.3, SECTION 2.4(A), SECTION 2.5, SECTION 2.9, SECTION 2.10,
SECTION 2.11 AND SECTION 2.14 (AND THE CORRESPONDING PROVISIONS OF THE SELLER
CLOSING CERTIFICATE) SHALL SURVIVE INDEFINITELY.  NOTWITHSTANDING THE PRECEDING
SENTENCE, ANY REPRESENTATION OR WARRANTY IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT UNDER THIS SECTION 5.1 SHALL SURVIVE THE TIME AT WHICH IT WOULD OTHERWISE
TERMINATE PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 5.1, IF NOTICE OF
THE INACCURACY OR BREACH THEREOF GIVING RISE TO SUCH RIGHT TO INDEMNITY SHALL
HAVE BEEN GIVEN TO THE SELLER BY PURCHASER PRIOR TO SUCH TIME.  THE CONSUMMATION
OF THE CLOSING SHALL NOT AFFECT THE OTHER COVENANTS AND OBLIGATIONS OF THE
PARTIES HERETO.


(B)                                 INDEMNIFICATION OF PURCHASER.  SELLER SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS PURCHASER, 128VOSS AND THE PROJECT OWNER
FROM AND AGAINST AND IN RESPECT OF, AND PROMPTLY REIMBURSE SUCH ENTITIES FOR THE
AMOUNT OF, ANY AND ALL LOSSES, COSTS, FINES, LIABILITIES, DEFICIENCIES,
OBLIGATIONS, CLAIMS, PENALTIES, DAMAGES, SETTLEMENTS, AWARDS AND EXPENSES
(INCLUDING WITHOUT LIMITATION REASONABLE EXPENSES OF INVESTIGATION AND DEFENSE,
AND REASONABLE LEGAL FEES AND EXPENSES) (COLLECTIVELY “LOSSES”) RESULTING FROM,
IN CONNECTION WITH OR ARISING OUT OF, DIRECTLY OR INDIRECTLY:

(1)                                  SUBJECT TO SECTION 5.1(A), ANY BREACH OF
ANY REPRESENTATION OR WARRANTY OF SELLER IN THIS AGREEMENT, INCLUDING ANY
CERTIFICATE OR DOCUMENT DELIVERED BY SELLER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY;

(2)                                  ANY BREACH OF ANY COVENANT OR OBLIGATION
MADE BY SELLER IN THIS AGREEMENT, INCLUDING ANY CERTIFICATE OR DOCUMENT
DELIVERED BY SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY;

(3)                                  SUBJECT TO SECTION 5.3, IF THE CLOSING
OCCURS, (I) ANY ACTIVITY OR EVENT INVOLVING THE PROPERTY AND OCCURRING BEFORE
CLOSING, OTHER THAN AS A CONSEQUENCE OF ACTS, OR WHEN UNDER A DUTY TO ACT,
OMISSIONS OF PURCHASER OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES, CONSULTANTS OR CONTRACTORS, (II) FAILURE OF THE PROJECT OWNER
TO PERFORM ANY OBLIGATION UNDER ANY CONTRACT PRIOR TO CLOSING, (III)
MISAPPLICATION OF DEPOSITS PRIOR TO CLOSING, OR (IV) ANY LIABILITY OR OBLIGATION
OF THE PROJECT OWNER OR 128VOSS EXISTING AS OF CLOSING OTHER THAN PERMITTED
OBLIGATIONS; AND

26


--------------------------------------------------------------------------------




(4)                                  ANY ACTION, SUIT OR PROCEEDING RELATING TO
ANY OF THE FOREGOING.


(C)                                  SPECIFIC PERFORMANCE.  IT IS UNDERSTOOD
THAT SELLER’S BREACH OF THIS AGREEMENT MAY MATERIALLY AND IRREPARABLY HARM
PURCHASER, AND THAT MONEY DAMAGES MAY ACCORDINGLY NOT BE AN ADEQUATE REMEDY FOR
ANY BREACH OF THIS AGREEMENT, AND THAT PURCHASER, IN ITS SOLE DISCRETION AND IN
ADDITION TO ANY OTHER REMEDIES IT MAY HAVE AT LAW OR IN EQUITY MAY APPLY TO ANY
COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION (WITHOUT POSTING ANY BOND OR
DEPOSIT) FOR SPECIFIC PERFORMANCE OR OTHER INJUNCTIVE RELIEF IN ORDER TO ENFORCE
OR PREVENT ANY VIOLATIONS OF THIS AGREEMENT.


5.2                               SELLER’S REMEDIES.


(A)                                  INDEMNIFICATION OF SELLER.  PURCHASER SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER FROM AND AGAINST AND IN RESPECT OF,
AND PROMPTLY REIMBURSE SELLER FOR THE AMOUNT OF, ANY AND ALL LOSSES RESULTING
FROM, IN CONNECTION WITH OR ARISING OUT OF, DIRECTLY OR INDIRECTLY:

(1)                                  SUBJECT TO SECTION 5.3, IF THE CLOSING
OCCURS (I) ANY ACTIVITY OR EVENT INVOLVING THE PROPERTY AND OCCURRING AFTER
CLOSING, (II) FAILURE OF THE PROJECT OWNER TO PERFORM ANY OBLIGATION UNDER ANY
CONTRACT FOLLOWING CLOSING, (III) FAILURE TO PROPERLY APPLY DEPOSITS FOR WHICH
PURCHASER RECEIVES A CREDIT HEREUNDER, OR (IV) PERFORMANCE OR NONPERFORMANCE OF
THE PERMITTED OBLIGATIONS AFTER THE CLOSING; AND

(2)                                  ANY ACTION, SUIT OR PROCEEDING RELATING TO
ANY OF THE FOREGOING.


(B)                                 NONPERFORMANCE BY PURCHASER.  EXCEPT WITH
REGARD TO PURCHASER’S INDEMNITY OBLIGATIONS DETAILED IN THIS AGREEMENT, SELLER’S
SOLE AND EXCLUSIVE REMEDY FOR ANY PURCHASER BREACH OF, MISREPRESENTATION UNDER,
OR NONPERFORMANCE OF THIS AGREEMENT, OR ANY OTHER ACT OR OMISSION OF PURCHASER
OR ITS AFFILIATES RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY INCLUDING, WITHOUT LIMITATION, THE FAILURE OF PURCHASER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE TO TERMINATE THE PURCHASE OPTION AND
THE PUT OPTION, AND SELLER SHALL HAVE NO OTHER REMEDY AT LAW OR EQUITY PURSUANT
TO THIS AGREEMENT OR OTHERWISE AGAINST ANY PERSON OR ENTITY, ANY SUCH OTHER
REMEDY BEING EXPRESSLY WAIVED. PURCHASER’S BREACH OF, MISREPRESENTATION UNDER,
OR NONPERFORMANCE OF THIS AGREEMENT, OR ANY OTHER ACT OR OMISSION OF PURCHASER
OR ITS AFFILIATES RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, SHALL NOT AFFECT THE RIGHTS AND OBLIGATIONS UNDER THE MEZZANINE LOANS. 
NOTWITHSTANDING THE FOREGOING, IF UPON APPLICATION TO THE OUTSTANDING BALANCE OF
THE MEZZANINE LOANS OF THE PROCEEDS FROM THE SALE OF THE PROPERTY AS PERMITTED
BY SECTION 1.7(G), THE MEZZANINE LOANS ARE NOT PAID IN FULL, PURCHASER SHALL
CAUSE TO BE DISCHARGED THE REMAINING BALANCE OF THE MEZZANINE LOANS.


5.3                               INDEMNITY LIMITS.


NEITHER PURCHASER NOR SELLERS WILL BE LIABLE UNDER SECTION 5.1(B)(3)
OR 5.2(A)(1) IN RESPECT OF (I) HAZARDOUS MATERIALS EXISTING ON THE PROPERTY
(INCLUDING IN GROUND WATER, SOIL OR SOIL VAPOR OR IN THE AMBIENT AIR OVER THE
PROPERTY) AS OF THE CLOSING, OR (II) DEFECTS IN THE IMPROVEMENTS THAT EXIST AS
OF CLOSING OR NON-COMPLIANCE OF THE IMPROVEMENTS WITH APPLICABLE LAWS THAT EXIST
AS OF THE CLOSING (BUT WITHOUT LIMITING ANY RIGHTS THAT THE PROJECT OWNER MAY
HAVE UNDER THE CONSTRUCTION CONTRACT).  THE LIMITATIONS OF THIS SECTION 5.3 DO
NOT EXTEND TO PERSONAL INJURY, LOSS OF PROPERTY (OTHER THAN THE PROPERTY) OR
DEATH THAT RESULTS FROM HAZARDOUS MATERIALS, DEFECTS IN THE IMPROVEMENTS OR
NONCOMPLIANCE OF THE IMPROVEMENTS WITH

27


--------------------------------------------------------------------------------





APPLICABLE LAWS, RESPONSIBILITY FOR WHICH WILL BE APPORTIONED BETWEEN SELLER AND
PURCHASER IN ACCORDANCE WITH SECTION 5.1(B)(3) OR 5.2(A)(1) BASED ON THE TIME
THAT THE INJURY, LOSS OR DEATH OCCURS.

..


5.4                               ARBITRATION.  EXCEPT WITH RESPECT TO ANY
ACTION BY PURCHASER FOR SPECIFIC PERFORMANCE OF THIS AGREEMENT OR ANY OTHER
ACTION FOR INJUNCTIVE RELIEF, WHICH ACTIONS SHALL BE COMMENCED AND RESOLVED IN A
COURT OF COMPETENT JURISDICTION, AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH THEREOF, SHALL BE SETTLED BY BINDING ARBITRATION IN DALLAS, TEXAS,
BY A SINGLE ARBITRATOR REASONABLY SATISFACTORY TO PURCHASER AND SELLER
(PROVIDED, HOWEVER, THAT IF PURCHASER AND SELLER ARE UNABLE TO AGREE UPON A
MUTUALLY SATISFACTORY ARBITRATOR, THEN THE ARBITRATOR SHALL BE SELECTED IN
ACCORDANCE WITH THE APPLICABLE RULES OF THE AMERICAN ARBITRATION ASSOCIATION),
IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION GOVERNING
LARGE, COMPLEX COMMERCIAL DISPUTES THEN IN EFFECT.  PURCHASER AND SELLER WILL
SHARE EQUALLY THE TOTAL EXPENSE CHARGED BY THE AMERICAN ARBITRATION ASSOCIATION
AND THE ARBITRATOR RELATED TO SUCH ARBITRATION AS THOSE EXPENSES BECOME DUE; BUT
EACH PARTY SHALL BEAR ITS OWN LEGAL, ACCOUNTING AND ALL OF ITS OTHER FEES AND
EXPENSES RELATED TO THE ARBITRATION.  SUCH ARBITRATION AND DETERMINATION SHALL
BE FINAL AND BINDING ON PURCHASER AND SELLER, JUDGMENT MAY BE ENTERED UPON SUCH
DETERMINATION AND AWARD IN ANY COURT HAVING JURISDICTION THEREOF, AND PURCHASER
AND SELLER AGREE THAT NO APPEALS SHALL BE TAKEN THEREFROM EXCEPT AS SET FORTH IN
9 U.S.C. §10.  NOTICE OF A DEMAND FOR ARBITRATION OF ANY DISPUTE SUBJECT TO
ARBITRATION BY ONE PARTY SHALL BE MADE IN WRITING AND SIMULTANEOUSLY SERVED ON
THE OTHER PARTIES AND FILED WITH THE AMERICAN ARBITRATION ASSOCIATION.  THE
PARTIES AGREE THAT AFTER ANY SUCH NOTICE HAS BEEN FILED, THEY SHALL, BEFORE THE
HEARING THEREOF, MAKE DISCOVERY AND DISCLOSURE OF ALL MATTERS RELEVANT TO SUCH
DISPUTE, TO THE EXTENT AND IN THE MANNER PROVIDED BY THE APPLICABLE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION.  THE ARBITRATOR’S DETERMINATION WITH RESPECT
TO DISCOVERY SHALL BE FINAL AND CONCLUSIVE.  DISCOVERY AND DISCLOSURE SHALL BE
COMPLETED NO LATER THAN NINETY (90) DAYS AFTER FILING OF SUCH NOTICE OF
ARBITRATION UNLESS EXTENDED BY THE ARBITRATOR UPON A SHOWING OF GOOD CAUSE BY A
PARTY TO THE ARBITRATION.  THE ARBITRATOR MAY CONSIDER ANY EVIDENCE WHICH IS
RELEVANT TO THE SUBJECT MATTER OF SUCH DISPUTE EVEN IF SUCH EVIDENCE MIGHT ALSO
BE RELEVANT TO ISSUE OR ISSUES NOT SUBJECT TO ARBITRATION HEREUNDER.


ARTICLE VI.
GENERAL


6.1                               ENTIRETY AND MODIFICATION.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, BETWEEN THE PARTIES HERETO RELATING TO
SUCH SUBJECT MATTER.  NO MODIFICATION, ALTERATION, AMENDMENT, WAIVER OR
SUPPLEMENT TO THIS AGREEMENT SHALL BE VALID OR EFFECTIVE UNLESS THE SAME IS IN
WRITING AND SIGNED BY ALL PARTIES HERETO.


6.2                               ASSIGNMENT; SUCCESSORS AND ASSIGNS.  EXCEPT AS
SPECIFICALLY PROVIDED OTHERWISE IN THIS AGREEMENT, NEITHER THIS AGREEMENT NOR
ANY INTEREST HEREIN SHALL BE ASSIGNABLE (VOLUNTARILY, INVOLUNTARILY, BY JUDICIAL
PROCESS, OPERATION OF LAW OR OTHERWISE), IN WHOLE OR IN PART, BY ANY PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO, AND ANY SUCH
ATTEMPTED ASSIGNMENT SHALL BE NULL AND VOID.  NOTWITHSTANDING THE FOREGOING,
PURCHASER MAY, WITHOUT THE CONSENT OF ANY OTHER PARTY ASSIGN ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN AFFILIATE OF PURCHASER; PROVIDED,
HOWEVER, NO SUCH ASSIGNMENT SHALL AFFECT THE RIGHTS AND OBLIGATIONS OF PURCHASER
TO SELLER UNDER THIS

28


--------------------------------------------------------------------------------





AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
RESPECTIVE PARTIES HERETO AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.


6.3                               EXPENSES.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, PURCHASER AND SELLER SHALL EACH PAY THEIR OWN RESPECTIVE FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT.


6.4                               NOTICES.  ANY AND ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING ADDRESSED TO THE PARTIES AT THE
ADDRESSES SPECIFIED BELOW OR SUCH OTHER ADDRESSES AS A PARTY MAY DIRECT BY
NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION, AND SHALL BE DELIVERED IN ONE OF
THE FOLLOWING MANNERS (A) BY PERSONAL DELIVERY, IN WHICH CASE NOTICE SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED; OR (B) BY REPUTABLE DELIVERY
SERVICE (INCLUDING, BY WAY OF EXAMPLE AND NOT LIMITATION, FEDERAL EXPRESS, UPS
AND DHL) WHICH MAKES A RECORD OF THE DATE AND TIME OF DELIVERY, IN WHICH CASE
NOTICE SHALL BE DEEMED TO HAVE BEEN DULY GIVEN ON THE DATE INDICATED ON THE
DELIVERY SERVICE’S RECORD OF DELIVERY:

If to Seller, to:

GC 129 Voss JM LLC
2001 Bryan Street, Suite 3700
Dallas, Texas 75201
Attention:  Timothy J. Hogan

with a copy to:

Jones Day
325 John H. McConnell Blvd., Suite 600,
Columbus, Ohio 43215
Attention:  Michael K. Ording

If to Purchaser, to:

BEHRINGER HARVARD ALEXAN VOSS, LLC
c/o Behringer Harvard Funds
15601 Dallas Parkway, Suite 600
Addison, Texas 72001
Attention:  Mark T. Alfieri

with a copy to:

Behringer Harvard Funds
15601 Dallas Parkway, Suite 600
Addison, Texas 72001
Attention:  Chief Legal Officer

29


--------------------------------------------------------------------------------




with an additional copy to:

Haynes and Boone, LLP
2505 North Plano Road, Suite 4000
Richardson, Texas 75082
Attention: Richard K. Martin


6.5                               SEVERABILITY; REFORMATION.  IN CASE ANY
PROVISION OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, SUCH
PROVISION SHALL BE REFORMED TO BEST EFFECTUATE THE INTENT OF THE PARTIES AND
PERMIT ENFORCEMENT THEREOF, AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.  IF
SUCH PROVISION IS NOT CAPABLE OF REFORMATION, IT SHALL BE SEVERED FROM THIS
AGREEMENT AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.


6.6                               NO WAIVER.  A PARTY’S FAILURE TO ENFORCE ANY
PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE CONSTRUED AS A
WAIVER OF ANY SUCH PROVISION OR PROVISIONS, NOR PREVENT THAT PARTY THEREAFTER
FROM ENFORCING EACH AND EVERY OTHER PROVISION OF THIS AGREEMENT.  THE RIGHTS
GRANTED ALL PARTIES HEREIN ARE CUMULATIVE AND SHALL NOT CONSTITUTE A WAIVER OF A
PARTY’S RIGHT TO ASSERT ALL OTHER LEGAL REMEDIES AVAILABLE TO IT UNDER THE
CIRCUMSTANCES.


6.7                               HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE AND IDENTIFICATION ONLY, AND ARE IN NO WAY INTENDED TO
DESCRIBE, INTERPRET, DEFINE OR LIMIT THE SCOPE, EXTENT OR INTENT HEREOF.


6.8                               COUNTERPARTS; FACSIMILES.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT AND ANY OTHER DOCUMENT OR AGREEMENT EXECUTED IN
CONNECTION HEREWITH (OTHER THAN ANY DOCUMENT FOR WHICH AN ORIGINALLY-EXECUTED
SIGNATURE PAGE IS REQUIRED BY LAW) MAY BE EXECUTED BY DELIVERY OF A FACSIMILE
COPY OF AN EXECUTED SIGNATURE PAGE WITH THE SAME FORCE AND EFFECT AS THE
DELIVERY OF AN ORIGINALLY-EXECUTED SIGNATURE PAGE.


6.9                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS BY, CONSTRUED, INTERPRETED AND APPLIED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD REFER THE MATTER TO THE LAWS OF ANOTHER
JURISDICTION.


6.10                        DECEPTIVE TRADE PRACTICES.  PURCHASER HEREBY WAIVES
ITS RIGHTS, IF ANY, UNDER THE DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT,
SECTION 17.41 ET SEQ., TEXAS BUSINESS & COMMERCE CODE, A LAW THAT GIVES
CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN ATTORNEY
OF ITS OWN SELECTION, PURCHASER CONSENTS TO THIS WAIVER.

[Remainder of Page Intentionally Blank]

30


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

PURCHASER:

 

 

 

BEHRINGER HARVARD ALEXAN VOSS, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

GC 129 VOSS JM LLC

 

 

 

By:

GC 123 Voss Limited Partnership, a Delaware limited partnership, its sole member

 

 

 

 

 

By:

GC 112 Development 2006 GP LLC, a Delaware limited liability company, its
general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Timothy J. Hogan, Vice President

1


--------------------------------------------------------------------------------


EXHIBIT A

DEFINITIONS

For purposes of the Agreement to which this is an exhibit, the terms underlined
in the paragraphs of this exhibit shall have the meaning set forth next to the
underlined term.

127 Membership Interest.  Defined in the Recitals.

128 Membership Interest.  Defined in the Recitals.

128Voss.  Defined in the Recitals of this Agreement.

129Voss.  Defined in the preamble of this Agreement.

Affiliate.  As to any person or entity, any corporation, limited liability
company or other business organization or person who or which directly or
indirectly through one or more intermediaries (a) is owned or controlled by such
person or entity, (b) owns or controls such person or entity or (c) is under
substantially common control with such person or entity.

Agreement.  This Option Agreement, its Exhibits and any written amendments to
this Option Agreement (including an amendment changing Exhibits) that may be
executed from time to time by Seller and Purchaser.

Architect.  Meeks & Partners.

Business Days.  Monday through Friday of each calendar week, exclusive of
federal holidays.

Closing.  Defined in Section 1.1(c).

Closing Date.  The date of the Closing.

Code.  Defined in Section 2.10.

Completion Date.   The date of satisfaction of the following: (a)  the issuance
of the final certificate of occupancy for the Project, (b) the issuance of a
certificate of substantial completion from the Architect for the Project, (c)
receipt of a contractor’s release and the receipt of lien waivers or similar
evidence of payment from the General Contractor and all major subcontractors
(i.e., subcontractors whose contract amount exceeds $100,000) for the Property
to Purchaser’s reasonable satisfaction.  If Senior Lender shall deem the Project
substantially complete, then the date of such determination by the Senior Lender
shall be the Completion Date.

Completion Notice.  Defined in Section 1.1(a).

Construction Contract.  The Owner-Contractor Construction Agreement dated
September 19, 2006, by and between the Project Owner, as owner, and the General
Contractor, as contractor (including exhibits), regarding construction of the
Project.

A-1


--------------------------------------------------------------------------------




Construction Loan.  Defined in the Recitals.

Disclosure Schedules. Defined in Article II.

Employee Benefit Plans.  Defined in Section 2.14.

Environmental Laws.  Defined in Section 2.18(c).

Environmental Liability.  Defined in Section 2.18(c).

ERISA.  Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated from time to time under that statute.

ERISA Affiliate.  Defined in Section 2.14.

Form 8594.  Defined in Section 4.5(d).

General Contractor.  GC 124 Voss Construction Limited Partnership, a Delaware
limited partnership.  The General Contractor is an affiliate of Seller.

Governmental Authorities.  Any and all federal, state, county, city, town, other
municipal corporation, governmental or quasi-governmental board, agency,
authority, department or body having jurisdiction over the Land or the Project.

Governmental Authorizations.  The permits, variances, approvals and other
actions which under Governmental Requirements applicable to the Project have
been or must be issued, granted, or taken by Governmental Authorities in
connection with the Project.

Governmental Entities.  Defined in Section 2.10.

Governmental Entity.  Defined in Section 2.10.

Governmental Requirement(s).  Building, zoning, subdivision, traffic, parking,
land use, Environmental Laws, occupancy, health, accessibility for disabled and
other applicable laws, statutes, codes, ordinances, rules, regulations,
requirements, and decrees, of any Governmental Authorizations pertaining (a) to
the Improvements, Project or Land or (b) to the use and operation of the
Property for its intended purpose.  This term shall include the conditions or
requirements of Governmental Authorizations.

Guaranteed Obligations.  The obligations of Seller to Purchaser pursuant to
Section 1.7(d) and Section 5.1(b).

Hart Contract.  The existing contract dated April 13, 2006, by and between Hart
Resource Center, L.P., as seller, and TCR GC Development, Inc., as purchaser, to
acquire the Hart Tract, as may be amended in accordance with Section 1.7(c). 
The rights of the purchaser under the Hart Contract have been assigned to
Project Owner.

Hart Outside Acquisition Date.  December 31, 2006.

A-2


--------------------------------------------------------------------------------




Hart Tract.  The parcel of real property containing 2.609 acres located in the
City of Houston, Harris County, Texas, and being Tract I as more particularly
described on Exhibit B attached hereto and made a part hereof for all purposes.

Hazardous Materials.  At any time, (i) asbestos and asbestos containing
material, (ii) any substance that is then defined or listed in, or otherwise
classified pursuant to, any Environmental Laws as a “hazardous substance”,
“hazardous material”, “hazardous waste”, “infectious waste”, “toxic substance”,
“toxic pollutant” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
“EP toxicity”, or (iii) any petroleum and drilling fluids, produced waters, and
other wastes associated with the exploration, development or production of crude
oil, natural gas, or geothermal resources or (iv) petroleum products,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive matter and
medical waste.

Hazardous Materials Activity.  Any actual use, packaging, labeling, treatment,
leaching, spill, cleanup, storage, holding, existence, release, threatened
release, emission, discharge, generation, processing, treatment, abatement,
removal, disposition, handling or transportation of any Hazardous Materials
from, under, into or on the Property.

Improvements.  The following as described in the Plans (provided, if the Hart
Tract is not acquired by the Project Owner in accordance with the terms of this
Agreement on or prior to the Hart Outside Acquisition Date, the Improvements to
have been constructed on the Hart Tract shall be excluded from the Plans): 
(a) buildings constituting the apartment project, including club house and
amenities; (b) surface parking lots and any structured parking; (c) associated
driveways and loading areas; (d) landscaping; and (e) associated water, storm
drainage, sewage, electrical, communications and other utilities facilities all
as depicted in and defined by the Plans.

Initial Tract.  The parcel of real property containing 3.234 acres located in
the City of Houston, Harris County, Texas and being Tract II as more
particularly described on Exhibit B attached hereto and made a part hereof for
all purposes.

Interest Charges.  Interest paid or accrued on the Mezzanine Loans through the
Closing Date.

Junior Mezzanine Loan.  Defined in the Recitals.

Land.  The Initial Tract.  If the Project Owner acquires the Hart Tract in
accordance with the terms of this Agreement prior to the Hart Outside
Acquisition Date, the Hart Tract will also become a part of the Land.

Legal Requirements.  As defined in Section 2.17.

Liens.  Any claims, liens, mortgages, pledges, security interests, charges,
covenants, options, claims, voting arrangements, restrictions on transfer, or
other restrictions or encumbrances of any nature whatsoever.

Limited Guarantors.  CFP Residential LP, a Texas limited partnership, Kenneth
Valach, an individual, J. Ronald Terwilliger, an individual and Brian Austin, an
individual.

A-3


--------------------------------------------------------------------------------




Limited Guaranty.  The Limited Guaranty of even date herewith executed by the
Limited Guarantors in substantially the form attached hereto as Exhibit G
attached hereto.

Losses.  Defined in Section 5.1(b).

Maximum Project Cost.  Either (a) $52,814,755 if the Hart Tract is acquired by
the Project Owner on or before the Hart Outside Acquisition Date or (b)
$31,045,217 if the Hart Tract is not acquired by the Project Owner by the Hart
Outside Acquisition Date.

Membership Interest Purchase.  Defined in Section 1.1(f).

Mezzanine Loan Documents.  The documents evidencing or securing the Mezzanine
Loans.

Mezzanine Loans.  The Senior Mezzanine Loan and the Junior Mezzanine Loan.

Money Liens.  Mortgages, statutory liens and any and all other liens or charges
on the Property.

Notifying Party.  Defined in Section 1.8(b).

Off-Site Improvements.  Any and all off-site improvements required in connection
with Governmental Authorizations or otherwise required or agreed to in
connection with the development of the Improvements.

Organizational Documents.  Defined in Section 2.3(b).

Permitted Dispositions:  Any of the following:  (i) a Tenant Lease of an
individual dwelling unit for a term of two years or less not containing an
option to purchase; (ii) the sale of obsolete, worn out or damaged property or
fixtures that is contemporaneously replaced by items of equal or better function
and quality, which are free of liens, encumbrances and security interests other
than Permitted Exceptions; (iii) any sale that results from theft, condemnation
or other involuntary conversion; (iv) the sale (including through consumption)
of personal property in the ordinary course of business that is
contemporaneously replaced by items of equal or better function and quality; (v)
the grant of an easement if, before the grant, Purchaser determines (which
determination must be made reasonably) that the easement will not materially
affect the operation or value of the Project; and (vi) the creation of (1) a
lien for taxes, assessments or other governmental charges or levies that are not
then due or that are being contested in good faith and in accordance with
applicable statutory procedures or (2) a mechanic’s, lien against the Project
which is bonded off, released of record or otherwise remedied to Purchaser’s
reasonable satisfaction within 30 days of the date of creation.

Permitted Exceptions.  All of (a) those matters of title and survey which affect
the Property and are described on Exhibit D, (b) liens for taxes, assessments or
other governmental charges, impositions or levies that are not then due, (c)
liens for taxes, assessments or other governmental impositions or levies that
are being contested in good faith and, at Closing, Seller has provided security
reasonably acceptable to Purchaser necessary to discharge such liens, (d)
mechanics’, materialmen’s, or judgment liens against the Property which are
being contested in good faith and, at Closing, Seller has provided security
reasonably acceptable to Purchaser necessary to discharge such liens, (e) Leases
entered into on the terms allowed by this Agreement, (f) other matters approved
by

A-4


--------------------------------------------------------------------------------




Purchaser, and (g) matters created by Purchaser or any of its Affiliates or any
of their respective representatives, consultants or contractors.

Permitted Obligations.  Liabilities or obligations of the Project Owner in
connection with (a) Service Contracts, (b) Permitted Exceptions, (c) Tenant
Leases, (d) liabilities allocable to Purchaser based on proration credit to
Purchaser, and (e) Governmental Authorizations; provided, however, liabilities
or obligations arising from any breach of, or default under, the foregoing prior
to the Closing shall not be Permitted Obligations.

Personal Property.  All of Project Owner’s right, title and interest in and to
(a) Plans; (b) Governmental Authorizations issued, granted or pending with
respect to the Project; (c) studies, reports, surveys and other informational
materials relating to the Land or the Project, including any “as-built” plans
and CAD drawings; (d) all equipment, fixtures, appliances, inventory, computers,
computer hardware, computer software, and other personal property of whatever
kind or character owned by Project Owner and attached to or installed or located
on or in the Land or the Improvements, including, without limitation, furniture,
furnishings, drapes and floor coverings, office equipment and supplies, heating,
lighting, refrigeration, plumbing, ventilating, incinerating, cooking, laundry,
communication, electrical, dishwashing, and air conditioning equipment,
disposals, window screens, storm windows, recreational equipment, pool
equipment, patio furniture, sprinklers, hoses, tools and lawn equipment; and (e)
all of Project Owner’s right, title, and interest in and to (i) all permits,
licenses (excluding software licenses), approvals, utility rights, development
rights and similar rights related to the Property, or any portion thereof,
whether granted by Governmental Entities or private persons, (ii) all telephone
numbers and exchanges serving the Property, or any portion thereof, (iii) all
business and goodwill of Seller related to the Property, or any portion thereof,
(iv) all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans and other plans or studies of any kind that relate to the
Property, or any portion thereof, (v) all leasing materials and brochures
(excluding any such materials that bear proprietary trademarks, trade names,
logos or symbols including the name “Alexan” or variants thereof), ledger cards,
leasing records, leasing applications, tenant credit reports and maintenance and
operating records related to the operation of Property, or any portion thereof,
(vi) all warranties and guaranties (express or implied) issued in connection
with, or arising out of (A) the purchase and repair of all furniture, fixtures,
equipment, inventory, and other tangible personal property owned by Project
Owner and attached to and located in or used in connection with the Property; or
(B) the construction of any of the improvements located on the Property, or any
portion thereof, and expressly including any warranty or guaranty from the
General Contractor.

Plans.  The plans and specifications described in Exhibit C; provided, however,
if the Hart Tract is not acquired by the Project Owner pursuant to the terms of
the Hart Contract on or prior to the Hart Outside Acquisition Date, the plans
and specifications applicable to only the Hart Tract and the Improvements
contemplated to be constructed on the Hart Tract shall be disregarded.

Post-Closing Date Periods.  Defined in Section 4.5(a).

Pre-Closing Date Periods.  Defined in Section 4.5(a).

Project.  A collective reference to (a) the Improvements and (b) the Off-Site
Improvements.

A-5


--------------------------------------------------------------------------------


Project Budget.  The budget for development of the Property attached to this
Agreement as Exhibit E.

Project Costs.  Costs incurred by Project Owner for the acquisition of the Land
and the development and construction of Project and for lease-up and operation
of the Project to and through the Completion Date, including the costs within
the categories listed in the Budget or the illustrative categories set forth in
the subparts of this definition.  If a Project Cost may fall within one or more
categories listed in this definition, the intent of this definition is that it
be considered only once in the computation of Project Costs.  Illustrative
categories of Project Costs are in the following subparts:

(a)             Sums paid or incurred to acquire the Land, including the Project
Owner’s share of third party closing costs and prorations.

(b)           Sums paid or incurred under the Construction Contract or any other
contract for work, equipment, labor, materials or supplies in connection with
the Project.

(c)           Amounts paid or incurred for fees and reimbursable expenses under
contracts with the Architect and all other professionals for development of the
Plans or for survey, engineering, inspection, environmental, geotechnical and
other design, construction and engineering studies and services.

(d)           Costs paid or incurred in applying for, pursuing, obtaining and
satisfying Governmental Authorizations.

(e)           Premiums paid or incurred for title insurance and title insurance
endorsements to the Title Policy.

(f)            Premiums paid or incurred by the Project Owner for casualty,
liability and builders risk insurance with regard to the Property.

(g)           Interest payments on the Construction Loan, other payments
(excluding repayment of principal) under the Construction Loan, and any payments
on the Mezzanine Loan (excluding any payments of principal or interest).

(h)           Pursuant to the terms of the Mezzanine Loans, Project Owner,
Voss128 or Seller is obligated to reimburse to Purchaser legal fees incurred by
counsel to Purchaser or any of its Affiliates, in connection with the Mezzanine
Loans, the development of the Project, the negotiation of this Agreement, and
the Construction Loan.  All reimbursements described in the immediately
preceding sentence shall be considered a Project Cost.

(i)            Legal fees for services rendered by counsel to the Project Owner,
Seller or any of their Affiliates in connection with the acquisition of the
Land, the development of the Project, the negotiation and closing of the
Construction Loan and the Mezzanine Loans and the negotiation of this Agreement.

Project Owner.  Defined in the preamble of this Agreement.

A-6


--------------------------------------------------------------------------------




Property.  The Land, the Improvements, the Personal Property, the Tenant Leases
and the Service Contracts.

Purchase Notice.  Defined in Section 1.1(c).

Purchase Option.  Defined in the Recitals.

Purchase Price.  Defined in Section 1.2.

Purchaser.  Defined in the preamble of this Agreement.

Purchaser Closing Certificate.  Defined in Section 1.4(c).

Put Notice.  Defined in Section 1.1(d).

Put Option.  Defined in the Recitals.

Receiving Party.  Defined in Section 1.8(b).

Release.  Defined in Section 2.18(c).

Rent Ready Condition.  Defined in Section 1.7(f).

Representatives.  Defined in Section 1.1(b).

Restrictions.  Any and all restrictions, easements, conditions, covenants and
other agreements recorded against the Land or Improvements.

Seller.  Defined in the preamble of this Agreement.

Seller Closing Certificate.  Defined in Section 1.4(b).

Seller/ERISA Affiliate Benefit Plans.  Defined in Section 2.14.

Senior Lender.  Defined in the Recitals.

Senior Mezzanine Loan.  Defined in the Recitals.

Service Contracts.  All service and maintenance contracts which relate to or
affect the Project or the operation thereof.  A list of the existing Service
Contracts is attached as Exhibit F.

Tax.  Defined in Section 2.10.

Tax Returns.  Defined in Section 2.10.

Taxes.  Defined in Section 2.10.

Tenant Leases.  All tenant leases which relate to or affect the Project or the
operation thereof.

A-7


--------------------------------------------------------------------------------




Title Company.  Lawyers Title Insurance Company, acting through its agent,
Charter Title Company.

Title Policy.  The owner title policy issued by the Title Company with regard to
the Project, concurrently with the Construction Loan.

Voss Membership Interest.  Defined in the Recitals.

A-8


--------------------------------------------------------------------------------


EXHIBIT B

LAND

TRACT I (“Hart Tract”)

FIELD NOTE DESCRIPTION OF 2.609 ACRES (113,647 SQUARE FEET) OF LAND IN THE JOHN
D. TAYLOR SURVEY, ABSTRACT No. 72, AND BEING THAT SAME TRACT OF LAND CONVEYED TO
HART RESOURCE CENTER, L.P., AS RECORDED UNDER CLERK’S FILE No. T868460 OF THE
HARRIS COUNTY OFFICIAL PUBLIC RECORDS OF REAL PROPERTY, AND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING at a 1-inch iron pipe with cap found for the southwest corner of the
herein described tract, common with the northwest corner of a called 1.4675 acre
tract conveyed to Private Mini Storage Group 1, Ltd., as recorded under Clerk’s
File No. S323297, of the Harris County Official Public Records of Real Property,
and being on the east right-of-way line of S. Voss Road (100-feet wide); from
said corner, the northerly most point of a cutback for the intersection of the
east right-of-way of S. Voss Road and the north right-of-way line of Westheimer
Road (also known as Farm-to-Market Highway 1093; 120-feet wide) bears S
02°28’39” E, a called distance of 1,715.91 feet;

THENCE, N 02°28’36” W, along the east right-of-way of S. Voss Road, common with
the west line of the herein described tract, a distance of 258.00 feet to a PK
Nail found in the sidewalk for the northwest corner of the herein described
tract, said point also being common with the southwest corner of a called 0.1719
acre tract conveyed to Automated Carwash Systems, Inc., as recorded under
Clerk’s File No. K556204, of the Harris County Official Public Records of Real
Property;

THENCE, N 87°31’24” E, along the north line of the herein described tract,
common with the south line of the called 0.1719 acre tract, a distance of 440.38
feet to a 5/8-inch iron rod found under a brick wall slab for the northeast
corner of the herein described tract, common with the southeast corner of the
aforementioned 0.1719 acre tract, and being on the west line of Briarwest
Townhouse Condominiums, as recorded in Volume 12, Page 93, of the Harris County
Condominium Records;

THENCE, S 02°31’36” E, along the east line of the herein described tract, common
with the west line of the aforementioned Briarwest

B-1


--------------------------------------------------------------------------------




Townhouse Condominiums, a distance of 258.00 feet to a 5/8-inch iron rod with
cap set for the southeast corner of the herein described tract, common with
northeast corner of the aforementioned 1.4675 acre tract, from said point, a
found 5/8-inch iron rod bears N 87° 31’ E, a distance of 0.72 feet;

THENCE, S 87°31’24 W, along the south line of the herein described tract, common
with the north line of the aforementioned 1.4675 acre tract, a distance of
440.61 feet to the POINT OF BEGINNING, and containing 2.609 acres (113, 647
square feet) of land.

TRACT II (“Initial Tract”)

FIELD NOTE DESCRIPTION OF 3.234 ACRES (140,890 SQUARE FEET) OF LAND IN THE JOHN
D. TAYLOR SURVEY, ABSTRACT No. 72, BEING ALL OF UNRESTRICTED RESERVE “A”, IN THE
PLAT OF “WESTHEIMER — VOSS APARTMENTS” AS RECORDED IN VOLUME 109, PAGE 51, OF
THE HARRIS COUNTY MAP RECORDS, ALL BEING LOCATED IN THE CITY OF HOUSTON, HARRIS
COUNTY, TEXAS AND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS
FOLLOWS:

BEGINNING at a 5/8-inch iron rod with cap set for the intersection point of the
west right-of-way line of South Voss Road (100-feet wide) and the north
right-of-way line of Burgoyne Road (60-feet wide) and being the southeast corner
of both Unrestricted Reserve “A” and the herein described tract, from said point
a found 5/8-inch iron rod bears N 03°27’ W, a distance of 0.39 feet;

THENCE, S 87°31’24” W, along the north right-of-way line of Burgoyne Road,
common with the south line of both Unrestricted Reserve “A” and the herein
described tract, a distance of 205.00 feet to a PK nail with shiner set for a
point for a curve to the right;

THENCE, along the aforementioned curve to the right, being the north
right-of-way line of Burgoyne Road, common with the south line of both
Unrestricted Reserve “A” and the herein described tract, having a radius of
300.00 feet, a delta of 33°33’26”, an arc length of 175.71 feet, a chord bearing
N 75°41’53” W, and a chord distance of 173.20 feet to PK nail with shiner set
for a point for a reverse curve to the left;

THENCE, along the aforementioned reverse curve to the left, being the north
right-of-way line of Burgoyne Road, common with the south line of both
Unrestricted Reserve “A” and the herein described tract, having a radius of
60.00 feet, a delta of 123°33’26”, an arc

B-2


--------------------------------------------------------------------------------




length of 129.39 feet, a chord bearing S 59°18’07” W, and a chord distance of
105.74 feet to PK nail with shiner set for the Southwest corner of both
Unrestricted Reserve “A” and the herein described tract;

THENCE, departing the north right-of-way line of Burgoyne Road, N 02°28’36” W
along the west line of both Unrestricted Reserve “A” and the herein described
tract, a distance of 319.54 feet to a 5/8-inch iron rod found for the northwest
corner of both Unrestricted Reserve “A” and the herein described tract, said
point being on the south line of the plat of “Hammersmith, Section Two” as
recorded in Volume 122, Page 68, of the Harris County Map Records;

THENCE, N 87°31’24” E, along the south line of “Hammersmith Section Two”, common
with the north line of both Unrestricted Reserve ‘‘A” and the herein described
tract, a distance of 464.00 feet to a 5/8-inch iron rod with cap set for the
northeast corner of both Unrestricted Reserve “A” and the herein described
tract, said point also being on the west right-of-way line of South Voss Road;

THENCE, S 02°28’36” E, along the west right-of-way line of South Voss Road,
common with the east line of both Unrestricted Reserve “A” and the herein
described tract, a distance of 319.54 feet to the POINT OF BEGINNING, and
containing 3.234 acres (140,890 square feet) of land.

B-3


--------------------------------------------------------------------------------


EXHIBIT C

PLANS

[insert description of Plans]

C-1


--------------------------------------------------------------------------------


EXHIBIT D

PERMITTED EXCEPTIONS

D-1


--------------------------------------------------------------------------------


EXHIBIT E

PROJECT BUDGET

E-1


--------------------------------------------------------------------------------


EXHIBIT F

SERVICE AND MAINTENANCE CONTRACTS

F-1


--------------------------------------------------------------------------------


EXHIBIT G

FORM OF LIMITED GUARANTY

G-1


--------------------------------------------------------------------------------